UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-3790 PEAR TREE FUNDS Pear Tree Columbia Small Cap Fund 55 Old Bedford Road Lincoln, MA 01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) Registrant’s telephone number, including area code: 781-259-1144 Date of fiscal year end:MARCH 31 Date of reporting period:JULY 1, 2010 – JUNE 30, 2011 Company Name Ticker Security ID on Ballot Country Meeting Date Record Date Meeting Type Proponent Item Number Proposal Management Recommendation Vote Instruction VAM_YN inVentiv Health, Inc. VTIV 46122E105 USA 21-Jul-10 15-Jun-10 Special Management 1 Approve Merger Agreement For For No inVentiv Health, Inc. VTIV 46122E105 USA 21-Jul-10 15-Jun-10 Special Management 2 Adjourn Meeting For For No 3PAR Inc. PAR 88580F109 USA 09-Sep-10 14-Jul-10 Annual Management Elect Director Mark A. Jung For For No 3PAR Inc. PAR 88580F109 USA 09-Sep-10 14-Jul-10 Annual Management Elect Director David C. Scott For Withhold Yes 3PAR Inc. PAR 88580F109 USA 09-Sep-10 14-Jul-10 Annual Management Elect Director Michael J. Sheridan For For No 3PAR Inc. PAR 88580F109 USA 09-Sep-10 14-Jul-10 Annual Management 2 Ratify Auditors For Against Yes California Pizza Kitchen, Inc. CPKI 13054D109 USA 30-Sep-10 31-Aug-10 Annual Management Elect Director Leslie E. Bider For For No California Pizza Kitchen, Inc. CPKI 13054D109 USA 30-Sep-10 31-Aug-10 Annual Management Elect Director Marshall S. Geller For For No California Pizza Kitchen, Inc. CPKI 13054D109 USA 30-Sep-10 31-Aug-10 Annual Management Elect Director Larry S. Flax For Withhold Yes California Pizza Kitchen, Inc. CPKI 13054D109 USA 30-Sep-10 31-Aug-10 Annual Management Elect Director Charles G. Phillips For For No California Pizza Kitchen, Inc. CPKI 13054D109 USA 30-Sep-10 31-Aug-10 Annual Management Elect Director Richard L. Rosenfield For Withhold Yes California Pizza Kitchen, Inc. CPKI 13054D109 USA 30-Sep-10 31-Aug-10 Annual Management Elect Director Alan I. Rothenberg For For No California Pizza Kitchen, Inc. CPKI 13054D109 USA 30-Sep-10 31-Aug-10 Annual Management 2 Ratify Auditors For Against Yes California Pizza Kitchen, Inc. CPKI 13054D109 USA 30-Sep-10 31-Aug-10 Annual Management 3 Approve Executive Incentive Bonus Plan For For No Verint Systems Inc. VRNT 92343X100 USA 05-Oct-10 30-Aug-10 Special Management 1 Approve Conversion of Securities For For No Verint Systems Inc. VRNT 92343X100 USA 05-Oct-10 30-Aug-10 Special Management 2 Approve Omnibus Stock Plan For Against Yes Verint Systems Inc. VRNT 92343X100 USA 05-Oct-10 30-Aug-10 Special Management 3 Other Business For Against Yes Finisar Corporation FNSR 31787A507 USA 28-Oct-10 07-Sep-10 Annual Management Elect Director Jerry S. Rawls For Withhold Yes Finisar Corporation FNSR 31787A507 USA 28-Oct-10 07-Sep-10 Annual Management Elect Director Robert N. Stephens For For No Finisar Corporation FNSR 31787A507 USA 28-Oct-10 07-Sep-10 Annual Management 2 Ratify Auditors For Against Yes Collectors Universe, Inc. CLCT 19421R200 USA 19-Nov-10 01-Oct-10 Annual Management Elect Director A. Clinton Allen For For No Collectors Universe, Inc. CLCT 19421R200 USA 19-Nov-10 01-Oct-10 Annual Management Elect Director Deborah A. Farrington For For No Collectors Universe, Inc. CLCT 19421R200 USA 19-Nov-10 01-Oct-10 Annual Management Elect Director David G. Hall For Withhold Yes Collectors Universe, Inc. CLCT 19421R200 USA 19-Nov-10 01-Oct-10 Annual Management Elect Director Michael J. McConnell For Withhold Yes Collectors Universe, Inc. CLCT 19421R200 USA 19-Nov-10 01-Oct-10 Annual Management Elect Director A.J. "Bert" Moyer For Withhold Yes Collectors Universe, Inc. CLCT 19421R200 USA 19-Nov-10 01-Oct-10 Annual Management Elect Director Van D. Simmons For Withhold Yes Collectors Universe, Inc. CLCT 19421R200 USA 19-Nov-10 01-Oct-10 Annual Management Elect Director Bruce A. Stevens For For No Collectors Universe, Inc. CLCT 19421R200 USA 19-Nov-10 01-Oct-10 Annual Management 2 Ratify Auditors For For No NYMAGIC, INC. NYM USA 22-Nov-10 21-Oct-10 Special Management 1 Approve Merger Agreement For For No NYMAGIC, INC. NYM USA 22-Nov-10 21-Oct-10 Special Management 2 Adjourn Meeting For For No OSI Systems, Inc. OSIS USA 30-Nov-10 03-Oct-10 Annual Management Elect Director Deepak Chopra For Withhold Yes OSI Systems, Inc. OSIS USA 30-Nov-10 03-Oct-10 Annual Management Elect Director Ajay Mehra For Withhold Yes OSI Systems, Inc. OSIS USA 30-Nov-10 03-Oct-10 Annual Management Elect Director Steven C. Good For Withhold Yes OSI Systems, Inc. OSIS USA 30-Nov-10 03-Oct-10 Annual Management Elect Director Meyer Luskin For Withhold Yes OSI Systems, Inc. OSIS USA 30-Nov-10 03-Oct-10 Annual Management Elect Director David T. Feinberg For For No OSI Systems, Inc. OSIS USA 30-Nov-10 03-Oct-10 Annual Management Elect Director William F. Ballhaus For For No OSI Systems, Inc. OSIS USA 30-Nov-10 03-Oct-10 Annual Management 2 Ratify Auditors For For No OSI Systems, Inc. OSIS USA 30-Nov-10 03-Oct-10 Annual Management 3 Amend Omnibus Stock Plan For Against Yes Kensey Nash Corporation KNSY USA 01-Dec-10 22-Oct-10 Annual Management Elect Director Robert J. Bobb For Withhold Yes Kensey Nash Corporation KNSY USA 01-Dec-10 22-Oct-10 Annual Management 2 Amend Omnibus Stock Plan For Against Yes Kensey Nash Corporation KNSY USA 01-Dec-10 22-Oct-10 Annual Management 3 Ratify Auditors For Against Yes Ulticom, Inc. ULCM USA 02-Dec-10 26-Oct-10 Special Management 1 Approve Merger Agreement For For No Ulticom, Inc. ULCM USA 02-Dec-10 26-Oct-10 Special Management 2 Adjourn Meeting For For No Natural Alternatives International, Inc. NAII USA 03-Dec-10 07-Oct-10 Annual Management Elect Director Lee G. Weldon For Withhold Yes Natural Alternatives International, Inc. NAII USA 03-Dec-10 07-Oct-10 Annual Management Elect Director Alan G. Dunn For For No Natural Alternatives International, Inc. NAII USA 03-Dec-10 07-Oct-10 Annual Management 2 Ratify Auditors For Against Yes Tower Bancorp, Inc. TOBC USA 08-Dec-10 28-Oct-10 Special Management 1 Issue Shares in Connection with Acquisition For For No Tower Bancorp, Inc. TOBC USA 08-Dec-10 28-Oct-10 Special Management 2 Adjourn Meeting For Against Yes United Natural Foods, Inc. UNFI USA 16-Dec-10 18-Oct-10 Annual Management 1 Elect Director Gordon D. Barker For Against Yes United Natural Foods, Inc. UNFI USA 16-Dec-10 18-Oct-10 Annual Management 2 Elect Director Gail A. Graham For For No United Natural Foods, Inc. UNFI USA 16-Dec-10 18-Oct-10 Annual Management 3 Elect Director Mary Elizabeth Burton For For No United Natural Foods, Inc. UNFI USA 16-Dec-10 18-Oct-10 Annual Management 4 Ratify Auditors For For No United Natural Foods, Inc. UNFI USA 16-Dec-10 18-Oct-10 Annual Management 5 Amend Omnibus Stock Plan For For No Synergetics USA, Inc. SURG 87160G107 USA 16-Dec-10 05-Nov-10 Annual Management Elect Director Lawrence C. Cardinale For For No Synergetics USA, Inc. SURG 87160G107 USA 16-Dec-10 05-Nov-10 Annual Management Elect Director Guy R. Guarch For For No Synergetics USA, Inc. SURG 87160G107 USA 16-Dec-10 05-Nov-10 Annual Management 2 Ratify Auditors For For No Verint Systems Inc. VRNT 92343X100 USA 06-Jan-11 26-Nov-10 Annual Management Elect Director Paul D. Baker For Withhold Yes Verint Systems Inc. VRNT 92343X100 USA 06-Jan-11 26-Nov-10 Annual Management Elect Director Dan Bodner For Withhold Yes Verint Systems Inc. VRNT 92343X100 USA 06-Jan-11 26-Nov-10 Annual Management Elect Director John Bunyan For Withhold Yes Verint Systems Inc. VRNT 92343X100 USA 06-Jan-11 26-Nov-10 Annual Management Elect Director Charles Burdick For For No Verint Systems Inc. VRNT 92343X100 USA 06-Jan-11 26-Nov-10 Annual Management Elect Director Andre Dahan For Withhold Yes Verint Systems Inc. VRNT 92343X100 USA 06-Jan-11 26-Nov-10 Annual Management Elect Director Victor A. DeMarines For Withhold Yes Verint Systems Inc. VRNT 92343X100 USA 06-Jan-11 26-Nov-10 Annual Management Elect Director Larry Myers For Withhold Yes Verint Systems Inc. VRNT 92343X100 USA 06-Jan-11 26-Nov-10 Annual Management Elect Director Howard Safir For Withhold Yes Verint Systems Inc. VRNT 92343X100 USA 06-Jan-11 26-Nov-10 Annual Management Elect Director Shefali Shah For Withhold Yes Verint Systems Inc. VRNT 92343X100 USA 06-Jan-11 26-Nov-10 Annual Management 2 Ratify Auditors For Against Yes Verint Systems Inc. VRNT 92343X100 USA 06-Jan-11 26-Nov-10 Annual Management 3 Other Business For Against Yes Nutraceutical International Corporation NUTR 67060Y101 USA 17-Jan-11 17-Dec-10 Annual Management Elect Director Jeffrey A. Hinrichs For Withhold Yes Nutraceutical International Corporation NUTR 67060Y101 USA 17-Jan-11 17-Dec-10 Annual Management Elect Director J. Kimo Esplin For For No Nutraceutical International Corporation NUTR 67060Y101 USA 17-Jan-11 17-Dec-10 Annual Management 2 Ratify Auditors For For No Diamond Foods, Inc. DMND USA 18-Jan-11 17-Nov-10 Annual Management Elect Director John J. Gilbert For Withhold Yes Diamond Foods, Inc. DMND USA 18-Jan-11 17-Nov-10 Annual Management Elect Director Robert J. Zollars For For No Diamond Foods, Inc. DMND USA 18-Jan-11 17-Nov-10 Annual Management Elect Director Edward A. Blechschmidt For For No Diamond Foods, Inc. DMND USA 18-Jan-11 17-Nov-10 Annual Management Elect Director Steven M. Neil For Withhold Yes Diamond Foods, Inc. DMND USA 18-Jan-11 17-Nov-10 Annual Management 2 Ratify Auditors For Against Yes AMTECH SYSTEMS, INC. ASYS USA 20-Jan-11 14-Dec-10 Annual Management Elect Director Jong S. Whang For Withhold Yes AMTECH SYSTEMS, INC. ASYS USA 20-Jan-11 14-Dec-10 Annual Management Elect Director Michael Garnreiter For For No AMTECH SYSTEMS, INC. ASYS USA 20-Jan-11 14-Dec-10 Annual Management Elect Director Alfred W. Giese For For No AMTECH SYSTEMS, INC. ASYS USA 20-Jan-11 14-Dec-10 Annual Management Elect Director Egbert J. G. Goudena For For No AMTECH SYSTEMS, INC. ASYS USA 20-Jan-11 14-Dec-10 Annual Management Elect Director Jeong Mo Hwang For For No AMTECH SYSTEMS, INC. ASYS USA 20-Jan-11 14-Dec-10 Annual Management Elect Director Robert F. King For For No AMTECH SYSTEMS, INC. ASYS USA 20-Jan-11 14-Dec-10 Annual Management 2 Ratify Auditors For For No Meta Financial Group, Inc. CASH 59100U108 USA 20-Jan-11 01-Dec-10 Annual Management Elect Director E. Thurman Gaskill For Withhold Yes Meta Financial Group, Inc. CASH 59100U108 USA 20-Jan-11 01-Dec-10 Annual Management Elect Director Rodney G. Muilenburg For Withhold Yes A.D.A.M., Inc. ADAM 00088U108 USA 04-Feb-11 26-Nov-10 Special Management 1 Approve Merger Agreement For For No A.D.A.M., Inc. ADAM 00088U108 USA 04-Feb-11 26-Nov-10 Special Management 2 Adjourn Meeting For For No Integrated Silicon Solution, Inc. ISSI 45812P107 USA 04-Feb-11 10-Dec-10 Annual Management Elect Director Jimmy S.M. Lee For Withhold Yes Integrated Silicon Solution, Inc. ISSI 45812P107 USA 04-Feb-11 10-Dec-10 Annual Management Elect Director Scott D. Howarth For For No Integrated Silicon Solution, Inc. ISSI 45812P107 USA 04-Feb-11 10-Dec-10 Annual Management Elect Director Kong Yeu Han For For No Integrated Silicon Solution, Inc. ISSI 45812P107 USA 04-Feb-11 10-Dec-10 Annual Management Elect Director Paul Chien For For No Integrated Silicon Solution, Inc. ISSI 45812P107 USA 04-Feb-11 10-Dec-10 Annual Management Elect Director Jonathan Khazam For For No Integrated Silicon Solution, Inc. ISSI 45812P107 USA 04-Feb-11 10-Dec-10 Annual Management Elect Director Keith McDonald For For No Integrated Silicon Solution, Inc. ISSI 45812P107 USA 04-Feb-11 10-Dec-10 Annual Management Elect Director Stephen Pletcher For For No Integrated Silicon Solution, Inc. ISSI 45812P107 USA 04-Feb-11 10-Dec-10 Annual Management Elect Director Bruce Wooley For For No Integrated Silicon Solution, Inc. ISSI 45812P107 USA 04-Feb-11 10-Dec-10 Annual Management Elect Director John Zimmerman For For No Integrated Silicon Solution, Inc. ISSI 45812P107 USA 04-Feb-11 10-Dec-10 Annual Management 2 Amend Omnibus Stock Plan For Against Yes Integrated Silicon Solution, Inc. ISSI 45812P107 USA 04-Feb-11 10-Dec-10 Annual Management 3 Ratify Auditors For For No Integrated Silicon Solution, Inc. ISSI 45812P107 USA 04-Feb-11 10-Dec-10 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Integrated Silicon Solution, Inc. ISSI 45812P107 USA 04-Feb-11 10-Dec-10 Annual Management 5 Advisory Vote on Say on Pay Frequency None One Year No Powell Industries, Inc. POWL USA 23-Feb-11 03-Jan-11 Annual Management Elect DirectorEugene L. Butler For Withhold Yes Powell Industries, Inc. POWL USA 23-Feb-11 03-Jan-11 Annual Management Elect Director Christopher E. Cragg For Withhold Yes Powell Industries, Inc. POWL USA 23-Feb-11 03-Jan-11 Annual Management Elect Director Bonnie V. Hancock For For No Powell Industries, Inc. POWL USA 23-Feb-11 03-Jan-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Powell Industries, Inc. POWL USA 23-Feb-11 03-Jan-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Continucare Corporation CNU USA 24-Feb-11 30-Dec-10 Annual Management Elect Director Richard C. Pfenniger, Jr. For Withhold Yes Continucare Corporation CNU USA 24-Feb-11 30-Dec-10 Annual Management Elect Director Robert J. Cresci For Withhold Yes Continucare Corporation CNU USA 24-Feb-11 30-Dec-10 Annual Management Elect Director Neil Flanzraich For For No Continucare Corporation CNU USA 24-Feb-11 30-Dec-10 Annual Management Elect Director Phillip Frost For Withhold Yes Continucare Corporation CNU USA 24-Feb-11 30-Dec-10 Annual Management Elect Director Jacob Nudel For For No Continucare Corporation CNU USA 24-Feb-11 30-Dec-10 Annual Management Elect Director Marvin A. Sackner For For No Continucare Corporation CNU USA 24-Feb-11 30-Dec-10 Annual Management Elect Director Jacqueline M. Simkin For For No Continucare Corporation CNU USA 24-Feb-11 30-Dec-10 Annual Management Elect Director A. Marvin Strait For For No Continucare Corporation CNU USA 24-Feb-11 30-Dec-10 Annual Management 2 Ratify Auditors For Against Yes Continucare Corporation CNU USA 24-Feb-11 30-Dec-10 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Continucare Corporation CNU USA 24-Feb-11 30-Dec-10 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Destination Maternity Corporation DEST 25065D100 USA 25-Feb-11 18-Jan-11 Annual Management Elect Director Arnaud Ajdler For For No Destination Maternity Corporation DEST 25065D100 USA 25-Feb-11 18-Jan-11 Annual Management Elect Director Barry Erdos For For No Destination Maternity Corporation DEST 25065D100 USA 25-Feb-11 18-Jan-11 Annual Management Elect Director Joseph A. Goldblum For Withhold Yes Destination Maternity Corporation DEST 25065D100 USA 25-Feb-11 18-Jan-11 Annual Management Elect Director Edward M. Krell For Withhold Yes Destination Maternity Corporation DEST 25065D100 USA 25-Feb-11 18-Jan-11 Annual Management Elect Director Melissa Payner-Gregor For For No Destination Maternity Corporation DEST 25065D100 USA 25-Feb-11 18-Jan-11 Annual Management Elect Director William A. Schwartz, Jr. For Withhold Yes Destination Maternity Corporation DEST 25065D100 USA 25-Feb-11 18-Jan-11 Annual Management Elect Director B. Allen Weinstein For For No Destination Maternity Corporation DEST 25065D100 USA 25-Feb-11 18-Jan-11 Annual Management 2 Amend Omnibus Stock Plan For Against Yes Destination Maternity Corporation DEST 25065D100 USA 25-Feb-11 18-Jan-11 Annual Management 3 Ratify Auditors For Against Yes Destination Maternity Corporation DEST 25065D100 USA 25-Feb-11 18-Jan-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Destination Maternity Corporation DEST 25065D100 USA 25-Feb-11 18-Jan-11 Annual Management 5 Advisory Vote on Say on Pay Frequency None One Year No Miller Petroleum, Inc. MILL USA 11-Mar-11 18-Jan-11 Annual Management Elect Director Deloy Miller For Withhold Yes Miller Petroleum, Inc. MILL USA 11-Mar-11 18-Jan-11 Annual Management Elect Director Scott Boruff For Withhold Yes Miller Petroleum, Inc. MILL USA 11-Mar-11 18-Jan-11 Annual Management Elect Director David Hall For Withhold Yes Miller Petroleum, Inc. MILL USA 11-Mar-11 18-Jan-11 Annual Management Elect Director Herman Gettelfinger For Withhold Yes Miller Petroleum, Inc. MILL USA 11-Mar-11 18-Jan-11 Annual Management Elect Director Jonathan Gross For For No Miller Petroleum, Inc. MILL USA 11-Mar-11 18-Jan-11 Annual Management Elect Director Merrill McPeak For For No Miller Petroleum, Inc. MILL USA 11-Mar-11 18-Jan-11 Annual Management Elect Director Charles Stivers For For No Miller Petroleum, Inc. MILL USA 11-Mar-11 18-Jan-11 Annual Management Elect Director David Voyticky For Withhold Yes Miller Petroleum, Inc. MILL USA 11-Mar-11 18-Jan-11 Annual Management Elect Director Don Turkleson For For No Miller Petroleum, Inc. MILL USA 11-Mar-11 18-Jan-11 Annual Management 2 Ratify Auditors For For No Miller Petroleum, Inc. MILL USA 11-Mar-11 18-Jan-11 Annual Management 3 Approve Omnibus Stock Plan For Against Yes Miller Petroleum, Inc. MILL USA 11-Mar-11 18-Jan-11 Annual Management 4 Change Company Name For For No Miller Petroleum, Inc. MILL USA 11-Mar-11 18-Jan-11 Annual Management 5 Amend Quorum Requirements For Against Yes Atheros Communications, Inc ATHR 04743P108 USA 18-Mar-11 09-Feb-11 Special Management 1 Approve Merger Agreement For For No Atheros Communications, Inc ATHR 04743P108 USA 18-Mar-11 09-Feb-11 Special Management 2 Adjourn Meeting For For No Fifth Street Finance Corp. FSC 31678A103 USA 25-Mar-11 24-Jan-11 Annual Management 1 Elect Director Brian S. Dunn For For No Fifth Street Finance Corp. FSC 31678A103 USA 25-Mar-11 24-Jan-11 Annual Management 2 Elect Director Byron J. Haney For For No Fifth Street Finance Corp. FSC 31678A103 USA 25-Mar-11 24-Jan-11 Annual Management 3 Ratify Auditors For For No Fifth Street Finance Corp. FSC 31678A103 USA 25-Mar-11 24-Jan-11 Annual Management 4 Approve Issuance of Warrants For Against Yes XYRATEX LTD XRTX G98268108 Bermuda 29-Mar-11 07-Feb-11 Annual Management 1 Reelect Steve Sanghi as Director For For No XYRATEX LTD XRTX G98268108 Bermuda 29-Mar-11 07-Feb-11 Annual Management 2 Reelect Richard Pearce as Director For For No XYRATEX LTD XRTX G98268108 Bermuda 29-Mar-11 07-Feb-11 Annual Management 3 Approve PricewaterhouseCoopers LLP as Auditor and Authorize Board to Fix Their Remuneration For For No Syneron Medical Ltd. ELOS M87245102 Israel 29-Mar-11 24-Feb-11 Annual Management 1 Ratify Kost Forer Gabbay and Kasierer as Auditors For Did Not Vote Syneron Medical Ltd. ELOS M87245102 Israel 29-Mar-11 24-Feb-11 Annual Management 2 Elect Shimon Eckhouse as Director For Did Not Vote Syneron Medical Ltd. ELOS M87245102 Israel 29-Mar-11 24-Feb-11 Annual Management 3 Elect Michael Angel as External Director For Did Not Vote Syneron Medical Ltd. ELOS M87245102 Israel 29-Mar-11 24-Feb-11 Annual Management 3a Indicate If you are a Controlling Shareholder None Did Not Vote Syneron Medical Ltd. ELOS M87245102 Israel 29-Mar-11 24-Feb-11 Annual Management 4 Elect Dan Suesskind as External Director For Did Not Vote Syneron Medical Ltd. ELOS M87245102 Israel 29-Mar-11 24-Feb-11 Annual Management 4a Indicate If You are a Controlling Shareholder None Did Not Vote Syneron Medical Ltd. ELOS M87245102 Israel 29-Mar-11 24-Feb-11 Annual Management 5 Approve Comepnsation of Directors Including Grants of Options or Restricted Shares For Did Not Vote Syneron Medical Ltd. ELOS M87245102 Israel 29-Mar-11 24-Feb-11 Annual Management 6 Increase Authorized Common Stock For Did Not Vote IDT Corporation IDT USA 04-Apr-11 18-Feb-11 Special Management 1 Reclassify Common Stock into Class B Common Stock and Provide for Conversion of Class A Common Stock into Class B Common Stock For For No Answers Corporation ANSW 03662X100 USA 14-Apr-11 11-Mar-11 Special Management 1 Approve Merger Agreement For For No Answers Corporation ANSW 03662X100 USA 14-Apr-11 11-Mar-11 Special Management 2 Adjourn Meeting For For No Pinnacle Financial Partners, Inc. PNFP 72346Q104 USA 19-Apr-11 25-Feb-11 Annual Management Elect Director James C. Cope For For No Pinnacle Financial Partners, Inc. PNFP 72346Q104 USA 19-Apr-11 25-Feb-11 Annual Management Elect Director Robert A. McCabe, Jr. For Withhold Yes Pinnacle Financial Partners, Inc. PNFP 72346Q104 USA 19-Apr-11 25-Feb-11 Annual Management Elect Director William H. Huddleston, IV For For No Pinnacle Financial Partners, Inc. PNFP 72346Q104 USA 19-Apr-11 25-Feb-11 Annual Management Elect Director Wayne J. Riley For For No Pinnacle Financial Partners, Inc. PNFP 72346Q104 USA 19-Apr-11 25-Feb-11 Annual Management 2 Ratify Auditors For Against Yes Pinnacle Financial Partners, Inc. PNFP 72346Q104 USA 19-Apr-11 25-Feb-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Pinnacle Financial Partners, Inc. PNFP 72346Q104 USA 19-Apr-11 25-Feb-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Bank of The Ozarks, Inc. OZRK USA 19-Apr-11 18-Feb-11 Annual Management Elect Director George Gleason For Withhold Yes Bank of The Ozarks, Inc. OZRK USA 19-Apr-11 18-Feb-11 Annual Management Elect Director Mark Ross For For No Bank of The Ozarks, Inc. OZRK USA 19-Apr-11 18-Feb-11 Annual Management Elect Director Jean Arehart For For No Bank of The Ozarks, Inc. OZRK USA 19-Apr-11 18-Feb-11 Annual Management Elect Director Richard Cisne For For No Bank of The Ozarks, Inc. OZRK USA 19-Apr-11 18-Feb-11 Annual Management Elect Director Robert East For For No Bank of The Ozarks, Inc. OZRK USA 19-Apr-11 18-Feb-11 Annual Management Elect Director Linda Gleason For For No Bank of The Ozarks, Inc. OZRK USA 19-Apr-11 18-Feb-11 Annual Management Elect Director Walter Kimbrough For For No Bank of The Ozarks, Inc. OZRK USA 19-Apr-11 18-Feb-11 Annual Management Elect Director Henry Mariani For For No Bank of The Ozarks, Inc. OZRK USA 19-Apr-11 18-Feb-11 Annual Management Elect Director Robert Proost For For No Bank of The Ozarks, Inc. OZRK USA 19-Apr-11 18-Feb-11 Annual Management Elect Director R.l. Qualls For For No Bank of The Ozarks, Inc. OZRK USA 19-Apr-11 18-Feb-11 Annual Management Elect Director Kennith Smith For For No Bank of The Ozarks, Inc. OZRK USA 19-Apr-11 18-Feb-11 Annual Management 2 Ratify Auditors For For No Bank of The Ozarks, Inc. OZRK USA 19-Apr-11 18-Feb-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Bank of The Ozarks, Inc. OZRK USA 19-Apr-11 18-Feb-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Sonoco Products Company SON USA 20-Apr-11 18-Feb-11 Annual Management Elect Director J.L. Coker For For No Sonoco Products Company SON USA 20-Apr-11 18-Feb-11 Annual Management Elect Director J.M. Micali For For No Sonoco Products Company SON USA 20-Apr-11 18-Feb-11 Annual Management Elect Director L.W. Newton For For No Sonoco Products Company SON USA 20-Apr-11 18-Feb-11 Annual Management Elect Director M.D. Oken For For No Sonoco Products Company SON USA 20-Apr-11 18-Feb-11 Annual Management 2 Ratify Auditors For Against Yes Sonoco Products Company SON USA 20-Apr-11 18-Feb-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Sonoco Products Company SON USA 20-Apr-11 18-Feb-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Life Time Fitness, Inc. LTM 53217R207 USA 21-Apr-11 28-Feb-11 Annual Management Elect Director Bahram Akradi For Withhold Yes Life Time Fitness, Inc. LTM 53217R207 USA 21-Apr-11 28-Feb-11 Annual Management Elect Director Giles H. Bateman For For No Life Time Fitness, Inc. LTM 53217R207 USA 21-Apr-11 28-Feb-11 Annual Management Elect Director Jack W. Eugster For For No Life Time Fitness, Inc. LTM 53217R207 USA 21-Apr-11 28-Feb-11 Annual Management Elect Director Guy C. Jackson For For No Life Time Fitness, Inc. LTM 53217R207 USA 21-Apr-11 28-Feb-11 Annual Management Elect Director John K. Lloyd For For No Life Time Fitness, Inc. LTM 53217R207 USA 21-Apr-11 28-Feb-11 Annual Management Elect Director Martha A. Morfitt For For No Life Time Fitness, Inc. LTM 53217R207 USA 21-Apr-11 28-Feb-11 Annual Management Elect Director John B. Richards For For No Life Time Fitness, Inc. LTM 53217R207 USA 21-Apr-11 28-Feb-11 Annual Management Elect Director Joseph S. Vassalluzzo For For No Life Time Fitness, Inc. LTM 53217R207 USA 21-Apr-11 28-Feb-11 Annual Management 2 Ratify Auditors For Against Yes Life Time Fitness, Inc. LTM 53217R207 USA 21-Apr-11 28-Feb-11 Annual Management 3 Approve Omnibus Stock Plan For Against Yes Life Time Fitness, Inc. LTM 53217R207 USA 21-Apr-11 28-Feb-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Life Time Fitness, Inc. LTM 53217R207 USA 21-Apr-11 28-Feb-11 Annual Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Southside Bancshares, Inc. SBSI 84470P109 USA 21-Apr-11 01-Mar-11 Annual Management Elect Director Sam Dawson For For No Southside Bancshares, Inc. SBSI 84470P109 USA 21-Apr-11 01-Mar-11 Annual Management Elect Director Melvin B. Lovelady For For No Southside Bancshares, Inc. SBSI 84470P109 USA 21-Apr-11 01-Mar-11 Annual Management Elect Director William Sheehy For For No Southside Bancshares, Inc. SBSI 84470P109 USA 21-Apr-11 01-Mar-11 Annual Management Elect Director Preston L. Smith For For No Southside Bancshares, Inc. SBSI 84470P109 USA 21-Apr-11 01-Mar-11 Annual Management Elect Director Lawrence Anderson For For No Southside Bancshares, Inc. SBSI 84470P109 USA 21-Apr-11 01-Mar-11 Annual Management Elect Director Pierre de Wet For For No Southside Bancshares, Inc. SBSI 84470P109 USA 21-Apr-11 01-Mar-11 Annual Management 2 Ratify Auditors For Against Yes Southside Bancshares, Inc. SBSI 84470P109 USA 21-Apr-11 01-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Southside Bancshares, Inc. SBSI 84470P109 USA 21-Apr-11 01-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Preformed Line Products Company PLPC USA 25-Apr-11 09-Mar-11 Annual Management Elect Director Richard G. Gascoigne For For No Preformed Line Products Company PLPC USA 25-Apr-11 09-Mar-11 Annual Management Elect Director Barbara P. Ruhlman For Withhold Yes Preformed Line Products Company PLPC USA 25-Apr-11 09-Mar-11 Annual Management Elect Director Robert G. Ruhlman For Withhold Yes Preformed Line Products Company PLPC USA 25-Apr-11 09-Mar-11 Annual Management 2 Amend Omnibus Stock Plan For Against Yes Preformed Line Products Company PLPC USA 25-Apr-11 09-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Preformed Line Products Company PLPC USA 25-Apr-11 09-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Preformed Line Products Company PLPC USA 25-Apr-11 09-Mar-11 Annual Management 5 Ratify Auditors For For No Full House Resorts, Inc. FLL USA 26-Apr-11 09-Mar-11 Annual Management Elect Director Kenneth R. Adams For For No Full House Resorts, Inc. FLL USA 26-Apr-11 09-Mar-11 Annual Management Elect Director Carl G. Braunlich For For No Full House Resorts, Inc. FLL USA 26-Apr-11 09-Mar-11 Annual Management Elect Director Kathleen M. Caracciolo For For No Full House Resorts, Inc. FLL USA 26-Apr-11 09-Mar-11 Annual Management Elect Director Lee A. Iacocca For Withhold Yes Full House Resorts, Inc. FLL USA 26-Apr-11 09-Mar-11 Annual Management Elect Director Andre M. Hilliou For Withhold Yes Full House Resorts, Inc. FLL USA 26-Apr-11 09-Mar-11 Annual Management Elect Director Mark J. Miller For Withhold Yes Full House Resorts, Inc. FLL USA 26-Apr-11 09-Mar-11 Annual Management 2 Increase Authorized Common Stock For Against Yes Full House Resorts, Inc. FLL USA 26-Apr-11 09-Mar-11 Annual Management 3 Amend Omnibus Stock Plan For Against Yes Full House Resorts, Inc. FLL USA 26-Apr-11 09-Mar-11 Annual Management 4 Ratify Auditors For For No Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 26-Apr-11 01-Mar-11 Annual Management Elect Director Lawrence E. Baumgartner For For No Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 26-Apr-11 01-Mar-11 Annual Management Elect Director R.H. Dillon For For No Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 26-Apr-11 01-Mar-11 Annual Management Elect Director James F. Laird For For No Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 26-Apr-11 01-Mar-11 Annual Management Elect Director David P. Lauer For For No Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 26-Apr-11 01-Mar-11 Annual Management Elect Director Peter J. Moran For For No Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 26-Apr-11 01-Mar-11 Annual Management Elect Director Donald B. Shackelford For For No Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 26-Apr-11 01-Mar-11 Annual Management Elect Director Frances A. Skinner For For No Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 26-Apr-11 01-Mar-11 Annual Management 2 Ratify Auditors For Against Yes Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 26-Apr-11 01-Mar-11 Annual Management 3 Approve Omnibus Stock Plan For Against Yes Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 26-Apr-11 01-Mar-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Diamond Hill Investment Group, Inc. DHIL 25264R207 USA 26-Apr-11 01-Mar-11 Annual Management 5 Advisory Vote on Say on Pay Frequency One Year One Year No Winmark Corporation WINA USA 27-Apr-11 07-Mar-11 Annual Management 1 Fix Number of Directors at Seven For For No Winmark Corporation WINA USA 27-Apr-11 07-Mar-11 Annual Management Elect Director John L. Morgan For Withhold Yes Winmark Corporation WINA USA 27-Apr-11 07-Mar-11 Annual Management Elect Director Jenele C. Grassle For For No Winmark Corporation WINA USA 27-Apr-11 07-Mar-11 Annual Management Elect Director Kirk A. MacKenzie For For No Winmark Corporation WINA USA 27-Apr-11 07-Mar-11 Annual Management Elect Director Dean B. Phillips For For No Winmark Corporation WINA USA 27-Apr-11 07-Mar-11 Annual Management Elect Director Paul C. Reyelts For For No Winmark Corporation WINA USA 27-Apr-11 07-Mar-11 Annual Management Elect Director Mark L. Wilson For For No Winmark Corporation WINA USA 27-Apr-11 07-Mar-11 Annual Management Elect Director Steven C. Zola For For No Winmark Corporation WINA USA 27-Apr-11 07-Mar-11 Annual Management 3 Ratify Auditors For For No Polaris Industries Inc. PII USA 28-Apr-11 28-Feb-11 Annual Management Director Gary E. Hendrickson For For No Polaris Industries Inc. PII USA 28-Apr-11 28-Feb-11 Annual Management Director John R. Menard For For No Polaris Industries Inc. PII USA 28-Apr-11 28-Feb-11 Annual Management Director R.M. Schreck For For No Polaris Industries Inc. PII USA 28-Apr-11 28-Feb-11 Annual Management Director William Grant Van Dyke For For No Polaris Industries Inc. PII USA 28-Apr-11 28-Feb-11 Annual Management 2 Amend Omnibus Stock Plan For Against Yes Polaris Industries Inc. PII USA 28-Apr-11 28-Feb-11 Annual Management 3 Amend Executive Incentive Bonus Plan For Against Yes Polaris Industries Inc. PII USA 28-Apr-11 28-Feb-11 Annual Management 4 Ratify Auditors For Against Yes Polaris Industries Inc. PII USA 28-Apr-11 28-Feb-11 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Polaris Industries Inc. PII USA 28-Apr-11 28-Feb-11 Annual Management 6 Advisory Vote on Say on Pay Frequency Three Years One Year Yes eResearch Technology, Inc. ERT 29481V108 USA 28-Apr-11 02-Mar-11 Annual Management Elect Director Joel Morganroth For Withhold Yes eResearch Technology, Inc. ERT 29481V108 USA 28-Apr-11 02-Mar-11 Annual Management Elect Director Stephen S. Phillips For For No eResearch Technology, Inc. ERT 29481V108 USA 28-Apr-11 02-Mar-11 Annual Management 2 Ratify Auditors For Against Yes eResearch Technology, Inc. ERT 29481V108 USA 28-Apr-11 02-Mar-11 Annual Management 3 Amend Omnibus Stock Plan For Against Yes eResearch Technology, Inc. ERT 29481V108 USA 28-Apr-11 02-Mar-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No eResearch Technology, Inc. ERT 29481V108 USA 28-Apr-11 02-Mar-11 Annual Management 5 Advisory Vote on Say on Pay Frequency None One Year No Virtus Investment Partners, Inc. VRTS 92828Q109 USA 28-Apr-11 28-Feb-11 Annual Management Elect Director George R. Aylward For For No Virtus Investment Partners, Inc. VRTS 92828Q109 USA 28-Apr-11 28-Feb-11 Annual Management Elect Director Edward M. Swan, Jr. For For No Virtus Investment Partners, Inc. VRTS 92828Q109 USA 28-Apr-11 28-Feb-11 Annual Management Elect Director Mark C. Treanor For For No Virtus Investment Partners, Inc. VRTS 92828Q109 USA 28-Apr-11 28-Feb-11 Annual Management 2 Ratify Auditors For For No Virtus Investment Partners, Inc. VRTS 92828Q109 USA 28-Apr-11 28-Feb-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Virtus Investment Partners, Inc. VRTS 92828Q109 USA 28-Apr-11 28-Feb-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Westamerica Bancorporation WABC USA 28-Apr-11 28-Feb-11 Annual Management Elect Director E. Allen For For No Westamerica Bancorporation WABC USA 28-Apr-11 28-Feb-11 Annual Management Elect Director L. Bartolini For For No Westamerica Bancorporation WABC USA 28-Apr-11 28-Feb-11 Annual Management Elect Director E.j. Bowler For For No Westamerica Bancorporation WABC USA 28-Apr-11 28-Feb-11 Annual Management Elect Director A. Latno, Jr. For For No Westamerica Bancorporation WABC USA 28-Apr-11 28-Feb-11 Annual Management Elect Director P. Lynch For For No Westamerica Bancorporation WABC USA 28-Apr-11 28-Feb-11 Annual Management Elect Director C. Macmillan For For No Westamerica Bancorporation WABC USA 28-Apr-11 28-Feb-11 Annual Management Elect Director R. Nelson For For No Westamerica Bancorporation WABC USA 28-Apr-11 28-Feb-11 Annual Management Elect Director D. Payne For Withhold Yes Westamerica Bancorporation WABC USA 28-Apr-11 28-Feb-11 Annual Management Elect Director E. Sylvester For For No Westamerica Bancorporation WABC USA 28-Apr-11 28-Feb-11 Annual Management 2 Ratify Auditors For Against Yes Westamerica Bancorporation WABC USA 28-Apr-11 28-Feb-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Westamerica Bancorporation WABC USA 28-Apr-11 28-Feb-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Ferro Corporation FOE USA 29-Apr-11 04-Mar-11 Annual Management Elect Director Sandra Austin Crayton For Withhold Yes Ferro Corporation FOE USA 29-Apr-11 04-Mar-11 Annual Management Elect Director Richard J. Hipple For Withhold Yes Ferro Corporation FOE USA 29-Apr-11 04-Mar-11 Annual Management Elect Director William B. Lawrence For Withhold Yes Ferro Corporation FOE USA 29-Apr-11 04-Mar-11 Annual Management Elect Director Timothy K. Pistell For For No Ferro Corporation FOE USA 29-Apr-11 04-Mar-11 Annual Management 2 Ratify Auditors For For No Ferro Corporation FOE USA 29-Apr-11 04-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Ferro Corporation FOE USA 29-Apr-11 04-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Lincoln Educational Services Corporation LINC USA 29-Apr-11 15-Mar-11 Annual Management Elect Director Alvin O. Austin For For No Lincoln Educational Services Corporation LINC USA 29-Apr-11 15-Mar-11 Annual Management Elect Director Peter S. Burgess For For No Lincoln Educational Services Corporation LINC USA 29-Apr-11 15-Mar-11 Annual Management Elect Director James J. Burke, Jr. For For No Lincoln Educational Services Corporation LINC USA 29-Apr-11 15-Mar-11 Annual Management Elect Director Celia H. Currin For For No Lincoln Educational Services Corporation LINC USA 29-Apr-11 15-Mar-11 Annual Management Elect Director Paul E. Glaske For For No Lincoln Educational Services Corporation LINC USA 29-Apr-11 15-Mar-11 Annual Management Elect Director Charles F. Kalmbach For For No Lincoln Educational Services Corporation LINC USA 29-Apr-11 15-Mar-11 Annual Management Elect Director Shaun E. McAlmont For For No Lincoln Educational Services Corporation LINC USA 29-Apr-11 15-Mar-11 Annual Management Elect Director Alexis P. Michas For For No Lincoln Educational Services Corporation LINC USA 29-Apr-11 15-Mar-11 Annual Management Elect Director J. Barry Morrow For For No Lincoln Educational Services Corporation LINC USA 29-Apr-11 15-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Lincoln Educational Services Corporation LINC USA 29-Apr-11 15-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Lincoln Educational Services Corporation LINC USA 29-Apr-11 15-Mar-11 Annual Management 4 Amend Omnibus Stock Plan For Against Yes Lincoln Educational Services Corporation LINC USA 29-Apr-11 15-Mar-11 Annual Management 5 Ratify Auditors For Against Yes Skilled Healthcare Group, Inc. SKH 83066R107 USA 02-May-11 21-Mar-11 Annual Management Elect Director M. Bernard Puckett For For No Skilled Healthcare Group, Inc. SKH 83066R107 USA 02-May-11 21-Mar-11 Annual Management Elect Director Glenn S. Schafer For For No Skilled Healthcare Group, Inc. SKH 83066R107 USA 02-May-11 21-Mar-11 Annual Management Elect Director William C. Scott For Withhold Yes Skilled Healthcare Group, Inc. SKH 83066R107 USA 02-May-11 21-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Skilled Healthcare Group, Inc. SKH 83066R107 USA 02-May-11 21-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Skilled Healthcare Group, Inc. SKH 83066R107 USA 02-May-11 21-Mar-11 Annual Management 4 Amend Omnibus Stock Plan For Against Yes Skilled Healthcare Group, Inc. SKH 83066R107 USA 02-May-11 21-Mar-11 Annual Management 5 Ratify Auditors For For No Gardner Denver, Inc. GDI USA 03-May-11 04-Mar-11 Annual Management Elect Director Donald G. Barger, Jr. For For No Gardner Denver, Inc. GDI USA 03-May-11 04-Mar-11 Annual Management Elect Director Raymond R. Hipp For For No Gardner Denver, Inc. GDI USA 03-May-11 04-Mar-11 Annual Management Elect Director David D. Petratis For For No Gardner Denver, Inc. GDI USA 03-May-11 04-Mar-11 Annual Management 2 Ratify Auditors For Against Yes Gardner Denver, Inc. GDI USA 03-May-11 04-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Gardner Denver, Inc. GDI USA 03-May-11 04-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Stillwater Mining Company SWC 86074Q102 USA 03-May-11 21-Mar-11 Annual Management Elect Director Craig L. Fuller For For No Stillwater Mining Company SWC 86074Q102 USA 03-May-11 21-Mar-11 Annual Management Elect Director Patrick M. James For Withhold Yes Stillwater Mining Company SWC 86074Q102 USA 03-May-11 21-Mar-11 Annual Management Elect Director Steven S. Lucas For For No Stillwater Mining Company SWC 86074Q102 USA 03-May-11 21-Mar-11 Annual Management Elect Director Michael S. Parrett For For No Stillwater Mining Company SWC 86074Q102 USA 03-May-11 21-Mar-11 Annual Management Elect Director Francis R. McAllister For Withhold Yes Stillwater Mining Company SWC 86074Q102 USA 03-May-11 21-Mar-11 Annual Management Elect Director Sheryl K. Pressler For For No Stillwater Mining Company SWC 86074Q102 USA 03-May-11 21-Mar-11 Annual Management Elect Director Michael Schiavone For For No Stillwater Mining Company SWC 86074Q102 USA 03-May-11 21-Mar-11 Annual Management 2 Ratify Auditors For Against Yes Stillwater Mining Company SWC 86074Q102 USA 03-May-11 21-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Stillwater Mining Company SWC 86074Q102 USA 03-May-11 21-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Stillwater Mining Company SWC 86074Q102 USA 03-May-11 21-Mar-11 Annual Management 5 Authorize New Class of Preferred Stock For Against Yes Famous Dave's of America, Inc. DAVE USA 03-May-11 07-Mar-11 Annual Management Elect Director Christopher O'Donnell For For No Famous Dave's of America, Inc. DAVE USA 03-May-11 07-Mar-11 Annual Management Elect Director K. Jeffrey Dahlberg For For No Famous Dave's of America, Inc. DAVE USA 03-May-11 07-Mar-11 Annual Management Elect Director Wallace B. Doolin For For No Famous Dave's of America, Inc. DAVE USA 03-May-11 07-Mar-11 Annual Management Elect Director Lisa A. Kro For For No Famous Dave's of America, Inc. DAVE USA 03-May-11 07-Mar-11 Annual Management Elect Director Richard L. Monfort For For No Famous Dave's of America, Inc. DAVE USA 03-May-11 07-Mar-11 Annual Management Elect Director Dean A. Riesen For For No Famous Dave's of America, Inc. DAVE USA 03-May-11 07-Mar-11 Annual Management 2 Amend Omnibus Stock Plan For Against Yes Famous Dave's of America, Inc. DAVE USA 03-May-11 07-Mar-11 Annual Management 3 Ratify Auditors For Against Yes Regal Entertainment Group RGC USA 04-May-11 09-Mar-11 Annual Management Elect Director Stephen A. Kaplan For For No Regal Entertainment Group RGC USA 04-May-11 09-Mar-11 Annual Management Elect Director Jack Tyrrell For For No Regal Entertainment Group RGC USA 04-May-11 09-Mar-11 Annual Management Elect Director Nestor R. Weigand, Jr. For For No Regal Entertainment Group RGC USA 04-May-11 09-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Regal Entertainment Group RGC USA 04-May-11 09-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Regal Entertainment Group RGC USA 04-May-11 09-Mar-11 Annual Management 4 Ratify Auditors For For No Journal Communications, Inc. JRN USA 04-May-11 25-Feb-11 Annual Management Elect Director StevenJ. Smith For Withhold Yes Journal Communications, Inc. JRN USA 04-May-11 25-Feb-11 Annual Management Elect Director Mary Ellen Stanek For For No Journal Communications, Inc. JRN USA 04-May-11 25-Feb-11 Annual Management Elect Director Owen Sullivan For For No Journal Communications, Inc. JRN USA 04-May-11 25-Feb-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Journal Communications, Inc. JRN USA 04-May-11 25-Feb-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Journal Communications, Inc. JRN USA 04-May-11 25-Feb-11 Annual Management 4 Ratify Auditors For For No SBA Communications Corporation SBAC 78388J106 USA 04-May-11 07-Mar-11 Annual Management Elect Director Steven E. Bernstein For Withhold Yes SBA Communications Corporation SBAC 78388J106 USA 04-May-11 07-Mar-11 Annual Management Elect Director Duncan H. Cocroft For For No SBA Communications Corporation SBAC 78388J106 USA 04-May-11 07-Mar-11 Annual Management 2 Ratify Auditors For Against Yes SBA Communications Corporation SBAC 78388J106 USA 04-May-11 07-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No SBA Communications Corporation SBAC 78388J106 USA 04-May-11 07-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes SBA Communications Corporation SBAC 78388J106 USA 04-May-11 07-Mar-11 Annual Management 5 Amend Qualified Employee Stock Purchase Plan For For No American Campus Communities, Inc. ACC USA 05-May-11 14-Mar-11 Annual Management Elect Director William C. Bayless, Jr. For For No American Campus Communities, Inc. ACC USA 05-May-11 14-Mar-11 Annual Management Elect Director R.D. Burck For For No American Campus Communities, Inc. ACC USA 05-May-11 14-Mar-11 Annual Management Elect Director G. Steven Dawson For For No American Campus Communities, Inc. ACC USA 05-May-11 14-Mar-11 Annual Management Elect Director Cydney C. Donnell For For No American Campus Communities, Inc. ACC USA 05-May-11 14-Mar-11 Annual Management Elect Director Edward Lowenthal For For No American Campus Communities, Inc. ACC USA 05-May-11 14-Mar-11 Annual Management Elect Director Joseph M. Macchione For For No American Campus Communities, Inc. ACC USA 05-May-11 14-Mar-11 Annual Management Elect Director Winston W. Walker For For No American Campus Communities, Inc. ACC USA 05-May-11 14-Mar-11 Annual Management 2 Ratify Auditors For Against Yes American Campus Communities, Inc. ACC USA 05-May-11 14-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes American Campus Communities, Inc. ACC USA 05-May-11 14-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes MasTec, Inc. MTZ USA 05-May-11 15-Mar-11 Annual Management Elect Director Ernest Csizar For For No MasTec, Inc. MTZ USA 05-May-11 15-Mar-11 Annual Management Elect Director Julia Johnson For For No MasTec, Inc. MTZ USA 05-May-11 15-Mar-11 Annual Management Elect Director Jorge Mas For Withhold Yes MasTec, Inc. MTZ USA 05-May-11 15-Mar-11 Annual Management 2 Ratify Auditors For For No MasTec, Inc. MTZ USA 05-May-11 15-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes MasTec, Inc. MTZ USA 05-May-11 15-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes MasTec, Inc. MTZ USA 05-May-11 15-Mar-11 Annual Management 5 Approve Qualified Employee Stock Purchase Plan For For No AMB Property Corporation AMB 00163T109 USA 05-May-11 02-Mar-11 Annual Management 1 Elect Director T. Robert Burke For For No AMB Property Corporation AMB 00163T109 USA 05-May-11 02-Mar-11 Annual Management 2 Elect Director David A. Cole For For No AMB Property Corporation AMB 00163T109 USA 05-May-11 02-Mar-11 Annual Management 3 Elect Director Lydia H. Kennard For For No AMB Property Corporation AMB 00163T109 USA 05-May-11 02-Mar-11 Annual Management 4 Elect Director J. Michael Losh For Against Yes AMB Property Corporation AMB 00163T109 USA 05-May-11 02-Mar-11 Annual Management 5 Elect Director Hamid R. Moghadam For Against Yes AMB Property Corporation AMB 00163T109 USA 05-May-11 02-Mar-11 Annual Management 6 Elect Director Frederick W. Reid For For No AMB Property Corporation AMB 00163T109 USA 05-May-11 02-Mar-11 Annual Management 7 Elect Director Jeffrey L. Skelton For Against Yes AMB Property Corporation AMB 00163T109 USA 05-May-11 02-Mar-11 Annual Management 8 Elect Director Thomas W. Tusher For For No AMB Property Corporation AMB 00163T109 USA 05-May-11 02-Mar-11 Annual Management 9 Elect Director Carl B. Webb For Against Yes AMB Property Corporation AMB 00163T109 USA 05-May-11 02-Mar-11 Annual Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes AMB Property Corporation AMB 00163T109 USA 05-May-11 02-Mar-11 Annual Management 11 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Crawford & Company CRD.B USA 05-May-11 07-Mar-11 Annual Management Elect Director H.V. Agadi For For No Crawford & Company CRD.B USA 05-May-11 07-Mar-11 Annual Management Elect Director P.G. Benson For For No Crawford & Company CRD.B USA 05-May-11 07-Mar-11 Annual Management Elect Director J.T. Bowman For For No Crawford & Company CRD.B USA 05-May-11 07-Mar-11 Annual Management Elect Director J.C. Crawford For Withhold Yes Crawford & Company CRD.B USA 05-May-11 07-Mar-11 Annual Management Elect Director J.D. Edwards For For No Crawford & Company CRD.B USA 05-May-11 07-Mar-11 Annual Management Elect Director R.L. Honore For For No Crawford & Company CRD.B USA 05-May-11 07-Mar-11 Annual Management Elect Director J.M. Johnson For For No Crawford & Company CRD.B USA 05-May-11 07-Mar-11 Annual Management Elect Director C.H. Ogburn For For No Crawford & Company CRD.B USA 05-May-11 07-Mar-11 Annual Management Elect Director E.J. Wood, III For Withhold Yes Crawford & Company CRD.B USA 05-May-11 07-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Crawford & Company CRD.B USA 05-May-11 07-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Two Years One Year Yes Crawford & Company CRD.B USA 05-May-11 07-Mar-11 Annual Management 4 Ratify Auditors For Against Yes Almost Family, Inc. AFAM USA 09-May-11 21-Mar-11 Annual Management Elect Director William B. Yarmuth For Withhold Yes Almost Family, Inc. AFAM USA 09-May-11 21-Mar-11 Annual Management Elect Director Steven B. Bing For For No Almost Family, Inc. AFAM USA 09-May-11 21-Mar-11 Annual Management Elect Director Donald G. McClinton For For No Almost Family, Inc. AFAM USA 09-May-11 21-Mar-11 Annual Management Elect Director Tyree G. Wilburn For For No Almost Family, Inc. AFAM USA 09-May-11 21-Mar-11 Annual Management Elect Director Jonathan D. Goldberg For For No Almost Family, Inc. AFAM USA 09-May-11 21-Mar-11 Annual Management Elect Director W. Earl Reed, III For For No Almost Family, Inc. AFAM USA 09-May-11 21-Mar-11 Annual Management Elect Director Henry M. Altman, Jr. For For No Almost Family, Inc. AFAM USA 09-May-11 21-Mar-11 Annual Management 2 Ratify Auditors For Against Yes Almost Family, Inc. AFAM USA 09-May-11 21-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Almost Family, Inc. AFAM USA 09-May-11 21-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Two Years One Year Yes Impax Laboratories, Inc. IPXL 45256B101 USA 10-May-11 25-Mar-11 Annual Management Elect Director Leslie Z. Benet For For No Impax Laboratories, Inc. IPXL 45256B101 USA 10-May-11 25-Mar-11 Annual Management Elect Director Robert L. Burr For Withhold Yes Impax Laboratories, Inc. IPXL 45256B101 USA 10-May-11 25-Mar-11 Annual Management Elect Director Allen Chao For Withhold Yes Impax Laboratories, Inc. IPXL 45256B101 USA 10-May-11 25-Mar-11 Annual Management Elect Director Nigel Ten Fleming For For No Impax Laboratories, Inc. IPXL 45256B101 USA 10-May-11 25-Mar-11 Annual Management Elect Director Larry Hsu For For No Impax Laboratories, Inc. IPXL 45256B101 USA 10-May-11 25-Mar-11 Annual Management Elect Director Michael Markbreiter For Withhold Yes Impax Laboratories, Inc. IPXL 45256B101 USA 10-May-11 25-Mar-11 Annual Management Elect Director Peter R. Terreri For Withhold Yes Impax Laboratories, Inc. IPXL 45256B101 USA 10-May-11 25-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Impax Laboratories, Inc. IPXL 45256B101 USA 10-May-11 25-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Compass Minerals International, Inc. CMP 20451N101 USA 11-May-11 14-Mar-11 Annual Management Elect Director Bradley J. Bell For For No Compass Minerals International, Inc. CMP 20451N101 USA 11-May-11 14-Mar-11 Annual Management Elect Director Richard S. Grant For For No Compass Minerals International, Inc. CMP 20451N101 USA 11-May-11 14-Mar-11 Annual Management 2 Ratify Auditors For For No Compass Minerals International, Inc. CMP 20451N101 USA 11-May-11 14-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Compass Minerals International, Inc. CMP 20451N101 USA 11-May-11 14-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency None One Year No Dynex Capital, Inc. DX 26817Q506 USA 11-May-11 15-Mar-11 Annual Management Elect Director Thomas B. Akin For Withhold Yes Dynex Capital, Inc. DX 26817Q506 USA 11-May-11 15-Mar-11 Annual Management Elect Director Michael R. Hughes For For No Dynex Capital, Inc. DX 26817Q506 USA 11-May-11 15-Mar-11 Annual Management Elect Director Barry Igdaloff For For No Dynex Capital, Inc. DX 26817Q506 USA 11-May-11 15-Mar-11 Annual Management Elect Director Daniel K. Osborne For For No Dynex Capital, Inc. DX 26817Q506 USA 11-May-11 15-Mar-11 Annual Management Elect Director James C. Wheat, III For For No Dynex Capital, Inc. DX 26817Q506 USA 11-May-11 15-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Dynex Capital, Inc. DX 26817Q506 USA 11-May-11 15-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Two Years One Year Yes Dynex Capital, Inc. DX 26817Q506 USA 11-May-11 15-Mar-11 Annual Management 4 Ratify Auditors For For No SuperMedia Inc. SPMD USA 11-May-11 14-Mar-11 Annual Management Elect Director Edward J. Bayone For For No SuperMedia Inc. SPMD USA 11-May-11 14-Mar-11 Annual Management Elect Director Robert C. Blattberg For For No SuperMedia Inc. SPMD USA 11-May-11 14-Mar-11 Annual Management Elect Director Charles B. Carden For For No SuperMedia Inc. SPMD USA 11-May-11 14-Mar-11 Annual Management Elect Director Robin Domeniconi For For No SuperMedia Inc. SPMD USA 11-May-11 14-Mar-11 Annual Management Elect Director Thomas D. Gardner For For No SuperMedia Inc. SPMD USA 11-May-11 14-Mar-11 Annual Management Elect Director David E. Hawthorne For For No SuperMedia Inc. SPMD USA 11-May-11 14-Mar-11 Annual Management Elect Director Peter J. McDonald For For No SuperMedia Inc. SPMD USA 11-May-11 14-Mar-11 Annual Management Elect Director Thomas S. Rogers For For No SuperMedia Inc. SPMD USA 11-May-11 14-Mar-11 Annual Management Elect Director John Slater For For No SuperMedia Inc. SPMD USA 11-May-11 14-Mar-11 Annual Management Elect Director Douglas D. Wheat For For No SuperMedia Inc. SPMD USA 11-May-11 14-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No SuperMedia Inc. SPMD USA 11-May-11 14-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No SuperMedia Inc. SPMD USA 11-May-11 14-Mar-11 Annual Management 4 Ratify Auditors For For No Computer Task Group, Incorporated CTGX USA 11-May-11 25-Mar-11 Annual Management Elect Director James R. Boldt For Withhold Yes Computer Task Group, Incorporated CTGX USA 11-May-11 25-Mar-11 Annual Management Elect Director Thomas E. Baker For Withhold Yes Computer Task Group, Incorporated CTGX USA 11-May-11 25-Mar-11 Annual Management Elect Director William D. McGuire For Withhold Yes Computer Task Group, Incorporated CTGX USA 11-May-11 25-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Computer Task Group, Incorporated CTGX USA 11-May-11 25-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Entertainment Properties Trust EPR 29380T105 USA 11-May-11 14-Feb-11 Annual Management Elect Director David Brain For For No Entertainment Properties Trust EPR 29380T105 USA 11-May-11 14-Feb-11 Annual Management Elect Director Robert Druten For For No Entertainment Properties Trust EPR 29380T105 USA 11-May-11 14-Feb-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Entertainment Properties Trust EPR 29380T105 USA 11-May-11 14-Feb-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Entertainment Properties Trust EPR 29380T105 USA 11-May-11 14-Feb-11 Annual Management 4 Ratify Auditors For Against Yes RigNet, Inc. RNET USA 11-May-11 24-Mar-11 Annual Management Elect Director James H. Browning For For No RigNet, Inc. RNET USA 11-May-11 24-Mar-11 Annual Management Elect Director Charles L. Davis For For No RigNet, Inc. RNET USA 11-May-11 24-Mar-11 Annual Management Elect Director Thomas M. Matthews For For No RigNet, Inc. RNET USA 11-May-11 24-Mar-11 Annual Management Elect Director Kevin Neveu For For No RigNet, Inc. RNET USA 11-May-11 24-Mar-11 Annual Management Elect Director Kevin J. O'Hara For For No RigNet, Inc. RNET USA 11-May-11 24-Mar-11 Annual Management Elect Director Keith Olsen For For No RigNet, Inc. RNET USA 11-May-11 24-Mar-11 Annual Management Elect Director Mark B. Slaughter For For No RigNet, Inc. RNET USA 11-May-11 24-Mar-11 Annual Management Elect Director Ditlef de Vibe For For No RigNet, Inc. RNET USA 11-May-11 24-Mar-11 Annual Management Elect Director Brent K. Whittington For For No RigNet, Inc. RNET USA 11-May-11 24-Mar-11 Annual Management 2 Ratify Auditors For Against Yes RigNet, Inc. RNET USA 11-May-11 24-Mar-11 Annual Management 3 Approve Omnibus Stock Plan For For No RigNet, Inc. RNET USA 11-May-11 24-Mar-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No RigNet, Inc. RNET USA 11-May-11 24-Mar-11 Annual Management 5 Advisory Vote on Say on Pay Frequency One Year One Year No The Middleby Corporation MIDD USA 11-May-11 18-Mar-11 Annual Management 1 Elect Director Selim A. Bassoul For Against Yes The Middleby Corporation MIDD USA 11-May-11 18-Mar-11 Annual Management 2 Elect Director Robert B. Lamb For For No The Middleby Corporation MIDD USA 11-May-11 18-Mar-11 Annual Management 3 Elect Director Ryan Levenson For For No The Middleby Corporation MIDD USA 11-May-11 18-Mar-11 Annual Management 4 Elect Director John R. Miller III For For No The Middleby Corporation MIDD USA 11-May-11 18-Mar-11 Annual Management 5 Elect Director Gordon O'Brien For For No The Middleby Corporation MIDD USA 11-May-11 18-Mar-11 Annual Management 6 Elect Director Philip G. Putnam For For No The Middleby Corporation MIDD USA 11-May-11 18-Mar-11 Annual Management 7 Elect Director Sabin C. Streeter For For No The Middleby Corporation MIDD USA 11-May-11 18-Mar-11 Annual Management 8 Approve Omnibus Stock Plan For For No The Middleby Corporation MIDD USA 11-May-11 18-Mar-11 Annual Management 9 Approve Executive Incentive Bonus Plan For Against Yes The Middleby Corporation MIDD USA 11-May-11 18-Mar-11 Annual Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes The Middleby Corporation MIDD USA 11-May-11 18-Mar-11 Annual Management 11 Advisory Vote on Say on Pay Frequency Three Years One Year Yes The Middleby Corporation MIDD USA 11-May-11 18-Mar-11 Annual Management 12 Ratify Auditors For Against Yes SXC Health Solutions Corp. SXC 78505P100 Canada 11-May-11 16-Mar-11 Annual/Special Management Elect Director Mark Thierer For Withhold Yes SXC Health Solutions Corp. SXC 78505P100 Canada 11-May-11 16-Mar-11 Annual/Special Management Elect Director Steven D. Cosler For For No SXC Health Solutions Corp. SXC 78505P100 Canada 11-May-11 16-Mar-11 Annual/Special Management Elect Director Terrence Burke For For No SXC Health Solutions Corp. SXC 78505P100 Canada 11-May-11 16-Mar-11 Annual/Special Management Elect Director William J. Davis For For No SXC Health Solutions Corp. SXC 78505P100 Canada 11-May-11 16-Mar-11 Annual/Special Management Elect Director Philip R. Reddon For For No SXC Health Solutions Corp. SXC 78505P100 Canada 11-May-11 16-Mar-11 Annual/Special Management Elect Director Curtis J. Thorne For For No SXC Health Solutions Corp. SXC 78505P100 Canada 11-May-11 16-Mar-11 Annual/Special Management Elect Director Anthony R. Masso For For No SXC Health Solutions Corp. SXC 78505P100 Canada 11-May-11 16-Mar-11 Annual/Special Management 2 Amend Quorum Requirements For For No SXC Health Solutions Corp. SXC 78505P100 Canada 11-May-11 16-Mar-11 Annual/Special Management 3 Amend Omnibus Stock Plan For Against Yes SXC Health Solutions Corp. SXC 78505P100 Canada 11-May-11 16-Mar-11 Annual/Special Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No SXC Health Solutions Corp. SXC 78505P100 Canada 11-May-11 16-Mar-11 Annual/Special Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Yes SXC Health Solutions Corp. SXC 78505P100 Canada 11-May-11 16-Mar-11 Annual/Special Management 6 Approve KPMG US as Auditors and Authorize Board to Fix Their Remuneration For For No Callon Petroleum Company CPE 13123X102 USA 12-May-11 16-Mar-11 Annual Management Elect Director B. F. Weatherly For For No Callon Petroleum Company CPE 13123X102 USA 12-May-11 16-Mar-11 Annual Management Elect Director Anthony J. Nocchiero For For No Callon Petroleum Company CPE 13123X102 USA 12-May-11 16-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Callon Petroleum Company CPE 13123X102 USA 12-May-11 16-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Callon Petroleum Company CPE 13123X102 USA 12-May-11 16-Mar-11 Annual Management 4 Approve Omnibus Stock Plan For Against Yes Callon Petroleum Company CPE 13123X102 USA 12-May-11 16-Mar-11 Annual Management 5 Ratify Auditors For Against Yes Cinemark Holdings, Inc. CNK 17243V102 USA 12-May-11 24-Mar-11 Annual Management Elect Director Steven P. Rosenberg For For No Cinemark Holdings, Inc. CNK 17243V102 USA 12-May-11 24-Mar-11 Annual Management Elect Director Enrique F. Senior For For No Cinemark Holdings, Inc. CNK 17243V102 USA 12-May-11 24-Mar-11 Annual Management Elect Director Donald G. Soderquist For For No Cinemark Holdings, Inc. CNK 17243V102 USA 12-May-11 24-Mar-11 Annual Management Elect Director Roger T. Staubach For For No Cinemark Holdings, Inc. CNK 17243V102 USA 12-May-11 24-Mar-11 Annual Management 2 Ratify Auditors For For No Cinemark Holdings, Inc. CNK 17243V102 USA 12-May-11 24-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Cinemark Holdings, Inc. CNK 17243V102 USA 12-May-11 24-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Active Power, Inc. ACPW 00504W100 USA 12-May-11 14-Mar-11 Annual Management Elect Director Jan H. Lindelow For For No Active Power, Inc. ACPW 00504W100 USA 12-May-11 14-Mar-11 Annual Management Elect Director James A. Clishem For For No Active Power, Inc. ACPW 00504W100 USA 12-May-11 14-Mar-11 Annual Management 2 Ratify Auditors For For No Active Power, Inc. ACPW 00504W100 USA 12-May-11 14-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Active Power, Inc. ACPW 00504W100 USA 12-May-11 14-Mar-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Active Power, Inc. ACPW 00504W100 USA 12-May-11 14-Mar-11 Annual Share Holder 5 Establish Term Limits for Outside Directors Against Against No Cypress Semiconductor Corporation CY USA 13-May-11 16-Mar-11 Annual Management Elect Director T.J. Rodgers For For No Cypress Semiconductor Corporation CY USA 13-May-11 16-Mar-11 Annual Management Elect Director W. Steve Albrecht For For No Cypress Semiconductor Corporation CY USA 13-May-11 16-Mar-11 Annual Management Elect Director Eric A. Benhamou For For No Cypress Semiconductor Corporation CY USA 13-May-11 16-Mar-11 Annual Management Elect Director Lloyd Carney For For No Cypress Semiconductor Corporation CY USA 13-May-11 16-Mar-11 Annual Management Elect Director James R. Long For For No Cypress Semiconductor Corporation CY USA 13-May-11 16-Mar-11 Annual Management Elect Director J. Daniel McCranie For For No Cypress Semiconductor Corporation CY USA 13-May-11 16-Mar-11 Annual Management Elect Director J. Donald Sherman For For No Cypress Semiconductor Corporation CY USA 13-May-11 16-Mar-11 Annual Management Elect Director Wilbert Van Den Hoek For For No Cypress Semiconductor Corporation CY USA 13-May-11 16-Mar-11 Annual Management 2 Ratify Auditors For Against Yes Cypress Semiconductor Corporation CY USA 13-May-11 16-Mar-11 Annual Management 3 Amend Omnibus Stock Plan For Against Yes Cypress Semiconductor Corporation CY USA 13-May-11 16-Mar-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Cypress Semiconductor Corporation CY USA 13-May-11 16-Mar-11 Annual Management 5 Advisory Vote on Say on Pay Frequency One Year One Year No Heartland Payment Systems, Inc. HPY 42235N108 USA 13-May-11 25-Mar-11 Annual Management Elect Director Robert O. Carr For Withhold Yes Heartland Payment Systems, Inc. HPY 42235N108 USA 13-May-11 25-Mar-11 Annual Management Elect Director Marc J. Ostro For For No Heartland Payment Systems, Inc. HPY 42235N108 USA 13-May-11 25-Mar-11 Annual Management Elect Director George F. Raymond For For No Heartland Payment Systems, Inc. HPY 42235N108 USA 13-May-11 25-Mar-11 Annual Management Elect Director Mitchell L. Hollin For For No Heartland Payment Systems, Inc. HPY 42235N108 USA 13-May-11 25-Mar-11 Annual Management Elect Director Jonathan J. Palmer For For No Heartland Payment Systems, Inc. HPY 42235N108 USA 13-May-11 25-Mar-11 Annual Management Elect Director Richard W. Vague For For No Heartland Payment Systems, Inc. HPY 42235N108 USA 13-May-11 25-Mar-11 Annual Management Elect Director Robert H. Niehaus For For No Heartland Payment Systems, Inc. HPY 42235N108 USA 13-May-11 25-Mar-11 Annual Management 2 Ratify Auditors For Against Yes Heartland Payment Systems, Inc. HPY 42235N108 USA 13-May-11 25-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Heartland Payment Systems, Inc. HPY 42235N108 USA 13-May-11 25-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No DDi Corp. DDIC USA 17-May-11 28-Mar-11 Annual Management Elect Director Robert J. Amman For For No DDi Corp. DDIC USA 17-May-11 28-Mar-11 Annual Management Elect Director Jay B. Hunt For For No DDi Corp. DDIC USA 17-May-11 28-Mar-11 Annual Management Elect Director Andrew E. Lietz For For No DDi Corp. DDIC USA 17-May-11 28-Mar-11 Annual Management Elect Director Lloyd I. Miller, III For For No DDi Corp. DDIC USA 17-May-11 28-Mar-11 Annual Management Elect Director Bryant R. Riley For For No DDi Corp. DDIC USA 17-May-11 28-Mar-11 Annual Management Elect Director Steven C. Schlepp For For No DDi Corp. DDIC USA 17-May-11 28-Mar-11 Annual Management Elect Director Carl R. Vertuca, Jr. For For No DDi Corp. DDIC USA 17-May-11 28-Mar-11 Annual Management Elect Director Mikel H. Williams For For No DDi Corp. DDIC USA 17-May-11 28-Mar-11 Annual Management 2 Ratify Auditors For For No DDi Corp. DDIC USA 17-May-11 28-Mar-11 Annual Management 3 Approve Omnibus Stock Plan For Against Yes DDi Corp. DDIC USA 17-May-11 28-Mar-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes DDi Corp. DDIC USA 17-May-11 28-Mar-11 Annual Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Antares Pharma, Inc. AIS USA 17-May-11 18-Mar-11 Annual Management Elect Director Paul K. Wotton For For No Antares Pharma, Inc. AIS USA 17-May-11 18-Mar-11 Annual Management Elect Director Leonard S. Jacob For For No Antares Pharma, Inc. AIS USA 17-May-11 18-Mar-11 Annual Management 2 Amend Omnibus Stock Plan For Against Yes Antares Pharma, Inc. AIS USA 17-May-11 18-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Antares Pharma, Inc. AIS USA 17-May-11 18-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Antares Pharma, Inc. AIS USA 17-May-11 18-Mar-11 Annual Management 5 Ratify Auditors For Against Yes U.S. Physical Therapy, Inc. USPH 90337L108 USA 17-May-11 31-Mar-11 Annual Management Elect Director Daniel C. Arnold For For No U.S. Physical Therapy, Inc. USPH 90337L108 USA 17-May-11 31-Mar-11 Annual Management Elect Director Christopher J. Reading For For No U.S. Physical Therapy, Inc. USPH 90337L108 USA 17-May-11 31-Mar-11 Annual Management Elect Director Lawrance W. McAfee For For No U.S. Physical Therapy, Inc. USPH 90337L108 USA 17-May-11 31-Mar-11 Annual Management Elect Director Jerald L. Pullins For For No U.S. Physical Therapy, Inc. USPH 90337L108 USA 17-May-11 31-Mar-11 Annual Management Elect Director Mark J. Brookner For For No U.S. Physical Therapy, Inc. USPH 90337L108 USA 17-May-11 31-Mar-11 Annual Management Elect Director Bruce D. Broussard For For No U.S. Physical Therapy, Inc. USPH 90337L108 USA 17-May-11 31-Mar-11 Annual Management Elect Director Harry S. Chapman For For No U.S. Physical Therapy, Inc. USPH 90337L108 USA 17-May-11 31-Mar-11 Annual Management Elect Director Bernard A. Harris, Jr. For For No U.S. Physical Therapy, Inc. USPH 90337L108 USA 17-May-11 31-Mar-11 Annual Management Elect Director Marlin W. Johnston For For No U.S. Physical Therapy, Inc. USPH 90337L108 USA 17-May-11 31-Mar-11 Annual Management Elect Director Reginald E. Swanson For For No U.S. Physical Therapy, Inc. USPH 90337L108 USA 17-May-11 31-Mar-11 Annual Management Elect Director Clayton K. Trier For For No U.S. Physical Therapy, Inc. USPH 90337L108 USA 17-May-11 31-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No U.S. Physical Therapy, Inc. USPH 90337L108 USA 17-May-11 31-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes U.S. Physical Therapy, Inc. USPH 90337L108 USA 17-May-11 31-Mar-11 Annual Management 4 Ratify Auditors For For No Acacia Research Corporation ACTG USA 17-May-11 23-Mar-11 Annual Management Elect Director Edward W. Frykman For For No Acacia Research Corporation ACTG USA 17-May-11 23-Mar-11 Annual Management Elect Director William S. Anderson For For No Acacia Research Corporation ACTG USA 17-May-11 23-Mar-11 Annual Management 2 Ratify Auditors For Against Yes Acacia Research Corporation ACTG USA 17-May-11 23-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Acacia Research Corporation ACTG USA 17-May-11 23-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Par Pharmaceutical Companies, Inc. PRX 69888P106 USA 17-May-11 23-Mar-11 Annual Management Elect Director Patrick G. LePore For Withhold Yes Par Pharmaceutical Companies, Inc. PRX 69888P106 USA 17-May-11 23-Mar-11 Annual Management Elect Director Ronald M. Nordmann For For No Par Pharmaceutical Companies, Inc. PRX 69888P106 USA 17-May-11 23-Mar-11 Annual Management Elect Director Joseph E. Smith For For No Par Pharmaceutical Companies, Inc. PRX 69888P106 USA 17-May-11 23-Mar-11 Annual Management 2 Ratify Auditors For Against Yes Par Pharmaceutical Companies, Inc. PRX 69888P106 USA 17-May-11 23-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Par Pharmaceutical Companies, Inc. PRX 69888P106 USA 17-May-11 23-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Par Pharmaceutical Companies, Inc. PRX 69888P106 USA 17-May-11 23-Mar-11 Annual Management 5 Amend Omnibus Stock Plan For For No The Phoenix Companies, Inc. PNX 71902E109 USA 17-May-11 18-Mar-11 Annual Management Elect Director Martin N. Baily For For No The Phoenix Companies, Inc. PNX 71902E109 USA 17-May-11 18-Mar-11 Annual Management Elect Director John H. Forsgren For For No The Phoenix Companies, Inc. PNX 71902E109 USA 17-May-11 18-Mar-11 Annual Management Elect Director Thomas S. Johnson For For No The Phoenix Companies, Inc. PNX 71902E109 USA 17-May-11 18-Mar-11 Annual Management 2 Ratify Auditors For Against Yes The Phoenix Companies, Inc. PNX 71902E109 USA 17-May-11 18-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No The Phoenix Companies, Inc. PNX 71902E109 USA 17-May-11 18-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Old Dominion Freight Line, Inc. ODFL USA 17-May-11 21-Mar-11 Annual Management Elect Director Earl E. Congdon For Withhold Yes Old Dominion Freight Line, Inc. ODFL USA 17-May-11 21-Mar-11 Annual Management Elect Director David S. Congdon For Withhold Yes Old Dominion Freight Line, Inc. ODFL USA 17-May-11 21-Mar-11 Annual Management Elect Director John R. Congdon For Withhold Yes Old Dominion Freight Line, Inc. ODFL USA 17-May-11 21-Mar-11 Annual Management Elect Director J. Paul Breitbach For For No Old Dominion Freight Line, Inc. ODFL USA 17-May-11 21-Mar-11 Annual Management Elect Director John R. Congdon, Jr. For Withhold Yes Old Dominion Freight Line, Inc. ODFL USA 17-May-11 21-Mar-11 Annual Management Elect Director Robert G. Culp, III For For No Old Dominion Freight Line, Inc. ODFL USA 17-May-11 21-Mar-11 Annual Management Elect Director John D. Kasarda For For No Old Dominion Freight Line, Inc. ODFL USA 17-May-11 21-Mar-11 Annual Management Elect Director Leo H. Suggs For For No Old Dominion Freight Line, Inc. ODFL USA 17-May-11 21-Mar-11 Annual Management Elect Director D. Michael Wray For For No Old Dominion Freight Line, Inc. ODFL USA 17-May-11 21-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Old Dominion Freight Line, Inc. ODFL USA 17-May-11 21-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Old Dominion Freight Line, Inc. ODFL USA 17-May-11 21-Mar-11 Annual Share Holder 4 Require Independent Board Chairman Against For Yes Old Dominion Freight Line, Inc. ODFL USA 17-May-11 21-Mar-11 Annual Management 5 Ratify Auditors For Against Yes Primus Guaranty, Ltd. PRS G72457107 Bermuda 17-May-11 25-Mar-11 Annual Management Elect Richard Claiden as Director For For No Primus Guaranty, Ltd. PRS G72457107 Bermuda 17-May-11 25-Mar-11 Annual Management Elect Michael M. Sullivan as Director For For No Primus Guaranty, Ltd. PRS G72457107 Bermuda 17-May-11 25-Mar-11 Annual Management 2 Ratify Ernst & Young LLP as Auditors For Against Yes Two Harbors Investment Corp. TWO 90187B101 USA 17-May-11 28-Mar-11 Annual Management Elect Director Mark D. Ein For Withhold Yes Two Harbors Investment Corp. TWO 90187B101 USA 17-May-11 28-Mar-11 Annual Management Elect Director William W. Johnson For For No Two Harbors Investment Corp. TWO 90187B101 USA 17-May-11 28-Mar-11 Annual Management Elect Director Stephen G. Kasnet For For No Two Harbors Investment Corp. TWO 90187B101 USA 17-May-11 28-Mar-11 Annual Management Elect Director Peter Niculescu For For No Two Harbors Investment Corp. TWO 90187B101 USA 17-May-11 28-Mar-11 Annual Management Elect Director W. Reid Sanders For For No Two Harbors Investment Corp. TWO 90187B101 USA 17-May-11 28-Mar-11 Annual Management Elect Director Thomas Siering For Withhold Yes Two Harbors Investment Corp. TWO 90187B101 USA 17-May-11 28-Mar-11 Annual Management Elect Director Brian C. Taylor For Withhold Yes Two Harbors Investment Corp. TWO 90187B101 USA 17-May-11 28-Mar-11 Annual Management 2 Ratify Auditors For For No Two Harbors Investment Corp. TWO 90187B101 USA 17-May-11 28-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Two Harbors Investment Corp. TWO 90187B101 USA 17-May-11 28-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes USA Mobility, Inc. USMO 90341G103 USA 18-May-11 17-Mar-11 Annual Management Elect Director Nicholas A. Gallopo For For No USA Mobility, Inc. USMO 90341G103 USA 18-May-11 17-Mar-11 Annual Management Elect Director Vincent D. Kelly For For No USA Mobility, Inc. USMO 90341G103 USA 18-May-11 17-Mar-11 Annual Management Elect Director Brian O'Reilly For Withhold Yes USA Mobility, Inc. USMO 90341G103 USA 18-May-11 17-Mar-11 Annual Management Elect Director Matthew Oristano For For No USA Mobility, Inc. USMO 90341G103 USA 18-May-11 17-Mar-11 Annual Management Elect Director Samme L. Thompson For Withhold Yes USA Mobility, Inc. USMO 90341G103 USA 18-May-11 17-Mar-11 Annual Management Elect Director Royce Yudkoff For Withhold Yes USA Mobility, Inc. USMO 90341G103 USA 18-May-11 17-Mar-11 Annual Management 2 Ratify Auditors For For No USA Mobility, Inc. USMO 90341G103 USA 18-May-11 17-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes USA Mobility, Inc. USMO 90341G103 USA 18-May-11 17-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Universal Health Services, Inc. UHS USA 18-May-11 31-Mar-11 Annual Management Elect Director Lawrence S. Gibbs For For No Universal Health Services, Inc. UHS USA 18-May-11 31-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Universal Health Services, Inc. UHS USA 18-May-11 31-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Universal Health Services, Inc. UHS USA 18-May-11 31-Mar-11 Annual Management 4 Amend Stock Option Plan For Against Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Stanley M Bergman For Withhold Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Gerald A Benjamin For Withhold Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director James P Breslawski For Withhold Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Mark E Mlotek For Withhold Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Steven Paladino For Withhold Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Barry J Alperin For For No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Paul Brons For For No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Donald J Kabat For For No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Philip A Laskawy For For No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Karyn Mashima For Withhold Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Norman S Matthews For For No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Bradley T Sheares, Phd For For No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management Elect Director Louis W Sullivan, Md For For No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management 2 Amend Omnibus Stock Plan For Against Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Henry Schein, Inc. HSIC USA 18-May-11 21-Mar-11 Annual Management 5 Ratify Auditors For Against Yes L.B. Foster Company FSTR USA 18-May-11 23-Mar-11 Annual Management Elect Director Lee B. Foster II For Withhold Yes L.B. Foster Company FSTR USA 18-May-11 23-Mar-11 Annual Management Elect Director Stan L. Hasselbusch For For No L.B. Foster Company FSTR USA 18-May-11 23-Mar-11 Annual Management Elect Director Peter McIlroy II For For No L.B. Foster Company FSTR USA 18-May-11 23-Mar-11 Annual Management Elect Director G. Thomas McKane For For No L.B. Foster Company FSTR USA 18-May-11 23-Mar-11 Annual Management Elect Director Diane B. Owen For For No L.B. Foster Company FSTR USA 18-May-11 23-Mar-11 Annual Management Elect Director William H. Rackoff For For No L.B. Foster Company FSTR USA 18-May-11 23-Mar-11 Annual Management Elect Director Suzanne B. Rowland For For No L.B. Foster Company FSTR USA 18-May-11 23-Mar-11 Annual Management 2 Ratify Auditors For Against Yes L.B. Foster Company FSTR USA 18-May-11 23-Mar-11 Annual Management 3 Amend Omnibus Stock Plan For Against Yes L.B. Foster Company FSTR USA 18-May-11 23-Mar-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No L.B. Foster Company FSTR USA 18-May-11 23-Mar-11 Annual Management 5 Advisory Vote on Say on Pay Frequency One Year One Year No F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management Elect Director William B. Campbell For For No F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management Elect Director Henry M. Ekker For For No F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management Elect Director Philip E. Gingerich For For No F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management Elect Director Robert B. Goldstein For For No F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management Elect Director Stephen J. Gurgovits For For No F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management Elect Director Dawne S. Hickton For For No F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management Elect Director David J. Malone For For No F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management Elect Director D. Stephen Martz For For No F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management Elect Director Harry F. Radcliffe For For No F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management Elect Director Arthur J. Rooney, II For For No F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management Elect Director John W. Rose For For No F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management Elect Director Stanton R. Sheetz For For No F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management Elect Director William J. Strimbu For For No F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management Elect Director Earl K. Wahl, Jr. For For No F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management 4 Ratify Auditors For Against Yes F.N.B. Corporation FNB USA 18-May-11 09-Mar-11 Annual Management 5 Amend Omnibus Stock Plan For Against Yes CoBiz Financial Inc. COBZ USA 19-May-11 30-Mar-11 Annual Management Elect Director Steven Bangert For Withhold Yes CoBiz Financial Inc. COBZ USA 19-May-11 30-Mar-11 Annual Management Elect Director Michael B. Burgamy For For No CoBiz Financial Inc. COBZ USA 19-May-11 30-Mar-11 Annual Management Elect Director Morgan Gust For For No CoBiz Financial Inc. COBZ USA 19-May-11 30-Mar-11 Annual Management Elect Director Evan Makovsky For For No CoBiz Financial Inc. COBZ USA 19-May-11 30-Mar-11 Annual Management Elect Director Douglas L. Polson For For No CoBiz Financial Inc. COBZ USA 19-May-11 30-Mar-11 Annual Management Elect Director Mary K. Rhinehart For For No CoBiz Financial Inc. COBZ USA 19-May-11 30-Mar-11 Annual Management Elect Director Noel N. Rothman For For No CoBiz Financial Inc. COBZ USA 19-May-11 30-Mar-11 Annual Management Elect Director Timothy J. Travis For For No CoBiz Financial Inc. COBZ USA 19-May-11 30-Mar-11 Annual Management Elect Director Mary Beth Vitale For For No CoBiz Financial Inc. COBZ USA 19-May-11 30-Mar-11 Annual Management Elect Director Mary M. White For For No CoBiz Financial Inc. COBZ USA 19-May-11 30-Mar-11 Annual Management 2 Ratify Auditors For Against Yes CoBiz Financial Inc. COBZ USA 19-May-11 30-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No AFC Enterprises, Inc. AFCE 00104Q107 USA 19-May-11 08-Apr-11 Annual Management Elect Director Krishnan Anand For For No AFC Enterprises, Inc. AFCE 00104Q107 USA 19-May-11 08-Apr-11 Annual Management Elect Director Victor Arias, Jr. For Withhold Yes AFC Enterprises, Inc. AFCE 00104Q107 USA 19-May-11 08-Apr-11 Annual Management Elect Director Cheryl A. Bachelder For For No AFC Enterprises, Inc. AFCE 00104Q107 USA 19-May-11 08-Apr-11 Annual Management Elect Director Carolyn Hogan Byrd For Withhold Yes AFC Enterprises, Inc. AFCE 00104Q107 USA 19-May-11 08-Apr-11 Annual Management Elect Director John M. Cranor, III For Withhold Yes AFC Enterprises, Inc. AFCE 00104Q107 USA 19-May-11 08-Apr-11 Annual Management Elect Director John F. Hoffner For For No AFC Enterprises, Inc. AFCE 00104Q107 USA 19-May-11 08-Apr-11 Annual Management Elect Director R. William Ide, III For For No AFC Enterprises, Inc. AFCE 00104Q107 USA 19-May-11 08-Apr-11 Annual Management Elect Director Kelvin J. Pennington For Withhold Yes AFC Enterprises, Inc. AFCE 00104Q107 USA 19-May-11 08-Apr-11 Annual Management 2 Ratify Auditors For For No AFC Enterprises, Inc. AFCE 00104Q107 USA 19-May-11 08-Apr-11 Annual Management 3 Amend Omnibus Stock Plan For For No AFC Enterprises, Inc. AFCE 00104Q107 USA 19-May-11 08-Apr-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes AFC Enterprises, Inc. AFCE 00104Q107 USA 19-May-11 08-Apr-11 Annual Management 5 Advisory Vote on Say on Pay Frequency One Year One Year No Central European Distribution Corporation CEDC USA 19-May-11 21-Mar-11 Annual Management Elect Director William V. Carey For Withhold Yes Central European Distribution Corporation CEDC USA 19-May-11 21-Mar-11 Annual Management Elect Director David Bailey For For No Central European Distribution Corporation CEDC USA 19-May-11 21-Mar-11 Annual Management Elect Director Markus Sieger For For No Central European Distribution Corporation CEDC USA 19-May-11 21-Mar-11 Annual Management Elect Director Marek Forysiak For For No Central European Distribution Corporation CEDC USA 19-May-11 21-Mar-11 Annual Management Elect Director Robert P. Koch For For No Central European Distribution Corporation CEDC USA 19-May-11 21-Mar-11 Annual Management Elect Director William Shanahan For For No Central European Distribution Corporation CEDC USA 19-May-11 21-Mar-11 Annual Management Elect Director N. Scott Fine For For No Central European Distribution Corporation CEDC USA 19-May-11 21-Mar-11 Annual Management 2 Ratify Auditors For For No Central European Distribution Corporation CEDC USA 19-May-11 21-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Central European Distribution Corporation CEDC USA 19-May-11 21-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Central European Distribution Corporation CEDC USA 19-May-11 21-Mar-11 Annual Share Holder 5 Reduce Supermajority Vote Requirement Against For Yes DigitalGlobe, Inc. DGI 25389M877 USA 19-May-11 23-Mar-11 Annual Management Elect Director Howell M. Estes, III For For No DigitalGlobe, Inc. DGI 25389M877 USA 19-May-11 23-Mar-11 Annual Management Elect Director Alden Munson, Jr. For For No DigitalGlobe, Inc. DGI 25389M877 USA 19-May-11 23-Mar-11 Annual Management Elect Director Eddy Zervigon For For No DigitalGlobe, Inc. DGI 25389M877 USA 19-May-11 23-Mar-11 Annual Management 2 Ratify Auditors For Against Yes DigitalGlobe, Inc. DGI 25389M877 USA 19-May-11 23-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No DigitalGlobe, Inc. DGI 25389M877 USA 19-May-11 23-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Core Laboratories NV CEI N22717107 Netherlands 19-May-11 21-Mar-11 Annual Management Elect Director David M. Demshur For Withhold Yes Core Laboratories NV CEI N22717107 Netherlands 19-May-11 21-Mar-11 Annual Management Elect Director Rene R. Joyce For For No Core Laboratories NV CEI N22717107 Netherlands 19-May-11 21-Mar-11 Annual Management Elect Director Michael C. Kearney For For No Core Laboratories NV CEI N22717107 Netherlands 19-May-11 21-Mar-11 Annual Management Elect Director Jan Willem Sodderland For Withhold Yes Core Laboratories NV CEI N22717107 Netherlands 19-May-11 21-Mar-11 Annual Management 2 Approve Financial Statements and Statutory Reports For For No Core Laboratories NV CEI N22717107 Netherlands 19-May-11 21-Mar-11 Annual Management 3 Approve Cancellation of Repurchased Shares For For No Core Laboratories NV CEI N22717107 Netherlands 19-May-11 21-Mar-11 Annual Management 4 Authorize Repurchase of Up to 25.6 Percent of Issued Share Capital For For No Core Laboratories NV CEI N22717107 Netherlands 19-May-11 21-Mar-11 Annual Management 5 Grant Board Authority to Issue Ordinary and Preference Shares Up To 20 Percent of Issued Capital For Against Yes Core Laboratories NV CEI N22717107 Netherlands 19-May-11 21-Mar-11 Annual Management 6 Authorize Board to Exclude Preemptive Rights from Issuance under Item 5 For Against Yes Core Laboratories NV CEI N22717107 Netherlands 19-May-11 21-Mar-11 Annual Management 7 Ratify PricewaterhouseCoopers as Auditors For Against Yes Core Laboratories NV CEI N22717107 Netherlands 19-May-11 21-Mar-11 Annual Management 8 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Core Laboratories NV CEI N22717107 Netherlands 19-May-11 21-Mar-11 Annual Management 9 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Harvest Natural Resources, Inc. HNR 41754V103 USA 20-May-11 31-Mar-11 Annual Management Elect Director Stephen D. Chesebro For For No Harvest Natural Resources, Inc. HNR 41754V103 USA 20-May-11 31-Mar-11 Annual Management Elect Director James A. Edmiston For For No Harvest Natural Resources, Inc. HNR 41754V103 USA 20-May-11 31-Mar-11 Annual Management Elect Director Igor Effimoff For For No Harvest Natural Resources, Inc. HNR 41754V103 USA 20-May-11 31-Mar-11 Annual Management Elect Director H. H. Hardee For For No Harvest Natural Resources, Inc. HNR 41754V103 USA 20-May-11 31-Mar-11 Annual Management Elect Director Robert E. Irelan For For No Harvest Natural Resources, Inc. HNR 41754V103 USA 20-May-11 31-Mar-11 Annual Management Elect Director Patrick M. Murray For For No Harvest Natural Resources, Inc. HNR 41754V103 USA 20-May-11 31-Mar-11 Annual Management Elect Director J. Michael Stinson For For No Harvest Natural Resources, Inc. HNR 41754V103 USA 20-May-11 31-Mar-11 Annual Management 2 Ratify Auditors For Against Yes Harvest Natural Resources, Inc. HNR 41754V103 USA 20-May-11 31-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Harvest Natural Resources, Inc. HNR 41754V103 USA 20-May-11 31-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Two Years One Year Yes Waste Connections, Inc. WCN USA 20-May-11 22-Mar-11 Annual Management 1 Elect Director Robert H. Davis For For No Waste Connections, Inc. WCN USA 20-May-11 22-Mar-11 Annual Management 2 Increase Authorized Common Stock For Against Yes Waste Connections, Inc. WCN USA 20-May-11 22-Mar-11 Annual Management 3 Ratify Auditors For For No Waste Connections, Inc. WCN USA 20-May-11 22-Mar-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Waste Connections, Inc. WCN USA 20-May-11 22-Mar-11 Annual Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Yes VirtualScopics, Inc. VSCP USA 24-May-11 31-Mar-11 Annual Management Elect Director Robert G. Klimasewski For Withhold Yes VirtualScopics, Inc. VSCP USA 24-May-11 31-Mar-11 Annual Management Elect Director Mostafa Analoui For For No VirtualScopics, Inc. VSCP USA 24-May-11 31-Mar-11 Annual Management Elect Director Daniel I. Kerpelman For For No VirtualScopics, Inc. VSCP USA 24-May-11 31-Mar-11 Annual Management Elect Director Sidney R. Knafel For For No VirtualScopics, Inc. VSCP USA 24-May-11 31-Mar-11 Annual Management Elect Director L. Jeffrey Markin For For No VirtualScopics, Inc. VSCP USA 24-May-11 31-Mar-11 Annual Management Elect Director Norman N. Mintz For For No VirtualScopics, Inc. VSCP USA 24-May-11 31-Mar-11 Annual Management Elect Director Charles E. Phelps For For No VirtualScopics, Inc. VSCP USA 24-May-11 31-Mar-11 Annual Management Elect Director Terence A. Walts For For No VirtualScopics, Inc. VSCP USA 24-May-11 31-Mar-11 Annual Management 2 Ratify Auditors For For No Tower Bancorp, Inc. TOBC USA 24-May-11 25-Mar-11 Annual Management Elect Director Clifford E. DeBaptiste For For No Tower Bancorp, Inc. TOBC USA 24-May-11 25-Mar-11 Annual Management Elect Director Edward A. Leo For For No Tower Bancorp, Inc. TOBC USA 24-May-11 25-Mar-11 Annual Management Elect Director Jeffrey F. Lehman For For No Tower Bancorp, Inc. TOBC USA 24-May-11 25-Mar-11 Annual Management Elect Director Charles C. Pearson, Jr. For For No Tower Bancorp, Inc. TOBC USA 24-May-11 25-Mar-11 Annual Management Elect Director William E. Pommerening For For No Tower Bancorp, Inc. TOBC USA 24-May-11 25-Mar-11 Annual Management Elect Director Andrew S. Samuel For Withhold Yes Tower Bancorp, Inc. TOBC USA 24-May-11 25-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Tower Bancorp, Inc. TOBC USA 24-May-11 25-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Tower Bancorp, Inc. TOBC USA 24-May-11 25-Mar-11 Annual Management 4 Amend Articles of Incorporation to Limit Transactions Requiring Shareholder Approval by Supermajority Vote For For No Tower Bancorp, Inc. TOBC USA 24-May-11 25-Mar-11 Annual Management 5 Ratify Auditors For For No Gordmans Stores, Inc. GMAN 38269P100 USA 24-May-11 25-Apr-11 Annual Management Elect Director Jeffrey J. Gordman For Withhold Yes Gordmans Stores, Inc. GMAN 38269P100 USA 24-May-11 25-Apr-11 Annual Management Elect Director Stewart M. Kasen For For No Gordmans Stores, Inc. GMAN 38269P100 USA 24-May-11 25-Apr-11 Annual Management Elect Director James A. Shea For For No Gordmans Stores, Inc. GMAN 38269P100 USA 24-May-11 25-Apr-11 Annual Management 2 Ratify Auditors For For No Gordmans Stores, Inc. GMAN 38269P100 USA 24-May-11 25-Apr-11 Annual Management 3 Amend Omnibus Stock Plan For Against Yes Gordmans Stores, Inc. GMAN 38269P100 USA 24-May-11 25-Apr-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Gordmans Stores, Inc. GMAN 38269P100 USA 24-May-11 25-Apr-11 Annual Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Overhill Farms, Inc. OFI USA 25-May-11 14-Apr-11 Annual Management Elect Director James Rudis For Withhold Yes Overhill Farms, Inc. OFI USA 25-May-11 14-Apr-11 Annual Management Elect Director Harold Estes For For No Overhill Farms, Inc. OFI USA 25-May-11 14-Apr-11 Annual Management Elect Director Geoffrey A. Gerard For For No Overhill Farms, Inc. OFI USA 25-May-11 14-Apr-11 Annual Management Elect Director Alexander Auerbach For Withhold Yes Overhill Farms, Inc. OFI USA 25-May-11 14-Apr-11 Annual Management Elect Director Alexander Rodetis, Jr. For For No Overhill Farms, Inc. OFI USA 25-May-11 14-Apr-11 Annual Management 2 Ratify Auditors For Against Yes Hughes Communications, Inc. HUGH USA 25-May-11 31-Mar-11 Annual Management Elect Director Pradman P. Kaul For Withhold Yes Hughes Communications, Inc. HUGH USA 25-May-11 31-Mar-11 Annual Management Elect Director Andrew D. Africk For Withhold Yes Hughes Communications, Inc. HUGH USA 25-May-11 31-Mar-11 Annual Management Elect Director O. Gene Gabbard For For No Hughes Communications, Inc. HUGH USA 25-May-11 31-Mar-11 Annual Management Elect Director Jeffrey A. Leddy For Withhold Yes Hughes Communications, Inc. HUGH USA 25-May-11 31-Mar-11 Annual Management Elect Director Lawrence J. Ruisi For For No Hughes Communications, Inc. HUGH USA 25-May-11 31-Mar-11 Annual Management Elect Director Aaron J. Stone For Withhold Yes Hughes Communications, Inc. HUGH USA 25-May-11 31-Mar-11 Annual Management Elect Director Michael D. Weiner For For No Hughes Communications, Inc. HUGH USA 25-May-11 31-Mar-11 Annual Management 2 Ratify Auditors For For No Hughes Communications, Inc. HUGH USA 25-May-11 31-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Hughes Communications, Inc. HUGH USA 25-May-11 31-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Nabi Biopharmaceuticals NABI USA 25-May-11 04-Apr-11 Annual Management Elect Director Jason M. Aryeh For Withhold Yes Nabi Biopharmaceuticals NABI USA 25-May-11 04-Apr-11 Annual Management Elect Director David L. Castaldi For For No Nabi Biopharmaceuticals NABI USA 25-May-11 04-Apr-11 Annual Management Elect Director Geoffrey F. Cox, Ph.D. For Withhold Yes Nabi Biopharmaceuticals NABI USA 25-May-11 04-Apr-11 Annual Management Elect Director Peter B. Davis For For No Nabi Biopharmaceuticals NABI USA 25-May-11 04-Apr-11 Annual Management Elect Director Raafat E.F. Fahim, Ph.D. For For No Nabi Biopharmaceuticals NABI USA 25-May-11 04-Apr-11 Annual Management Elect Director Richard A. Harvey, Jr. For Withhold Yes Nabi Biopharmaceuticals NABI USA 25-May-11 04-Apr-11 Annual Management Elect Director Timothy P. Lynch For For No Nabi Biopharmaceuticals NABI USA 25-May-11 04-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Nabi Biopharmaceuticals NABI USA 25-May-11 04-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Nabi Biopharmaceuticals NABI USA 25-May-11 04-Apr-11 Annual Management 4 Ratify Auditors For Against Yes SeaCube Container Leasing Ltd. BOX G79978105 USA 25-May-11 30-Mar-11 Annual Management Elect Director Douglas A. Hacker For Withhold Yes SeaCube Container Leasing Ltd. BOX G79978105 USA 25-May-11 30-Mar-11 Annual Management Elect Director Joseph Kwok For Withhold Yes SeaCube Container Leasing Ltd. BOX G79978105 USA 25-May-11 30-Mar-11 Annual Management 2 Ratify Auditors For For No SeaCube Container Leasing Ltd. BOX G79978105 USA 25-May-11 30-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No SeaCube Container Leasing Ltd. BOX G79978105 USA 25-May-11 30-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Neurocrine Biosciences, Inc. NBIX 64125C109 USA 25-May-11 01-Apr-11 Annual Management Elect Director Kevin C. Gorman For Withhold Yes Neurocrine Biosciences, Inc. NBIX 64125C109 USA 25-May-11 01-Apr-11 Annual Management Elect Director Gary A. Lyons For Withhold Yes Neurocrine Biosciences, Inc. NBIX 64125C109 USA 25-May-11 01-Apr-11 Annual Management Elect Director William H. Rastetter For Withhold Yes Neurocrine Biosciences, Inc. NBIX 64125C109 USA 25-May-11 01-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Neurocrine Biosciences, Inc. NBIX 64125C109 USA 25-May-11 01-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Neurocrine Biosciences, Inc. NBIX 64125C109 USA 25-May-11 01-Apr-11 Annual Management 4 Approve Omnibus Stock Plan For Against Yes Neurocrine Biosciences, Inc. NBIX 64125C109 USA 25-May-11 01-Apr-11 Annual Share Holder 5 Declassify the Board of Directors Against For Yes Neurocrine Biosciences, Inc. NBIX 64125C109 USA 25-May-11 01-Apr-11 Annual Management 6 Ratify Auditors For Against Yes Arbor Realty Trust, Inc. ABR USA 25-May-11 06-Apr-11 Annual Management Elect Director Ivan Kaufman For Withhold Yes Arbor Realty Trust, Inc. ABR USA 25-May-11 06-Apr-11 Annual Management Elect Director C. Michael Kojaian For For No Arbor Realty Trust, Inc. ABR USA 25-May-11 06-Apr-11 Annual Management Elect Director John J. Robbins For For No Arbor Realty Trust, Inc. ABR USA 25-May-11 06-Apr-11 Annual Management 2 Ratify Auditors For Against Yes Arbor Realty Trust, Inc. ABR USA 25-May-11 06-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Arbor Realty Trust, Inc. ABR USA 25-May-11 06-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Craft Brewers Alliance Inc HOOK USA 25-May-11 06-Apr-11 Annual Management Elect Director Timothy P. Boyle For For No Craft Brewers Alliance Inc HOOK USA 25-May-11 06-Apr-11 Annual Management Elect Director Marc J. Cramer For For No Craft Brewers Alliance Inc HOOK USA 25-May-11 06-Apr-11 Annual Management Elect Director Andrew R. Goeler For For No Craft Brewers Alliance Inc HOOK USA 25-May-11 06-Apr-11 Annual Management Elect Director Kevin R. Kelly For For No Craft Brewers Alliance Inc HOOK USA 25-May-11 06-Apr-11 Annual Management Elect Director David R. Lord For For No Craft Brewers Alliance Inc HOOK USA 25-May-11 06-Apr-11 Annual Management Elect Director John D. Rogers Jr. For For No Craft Brewers Alliance Inc HOOK USA 25-May-11 06-Apr-11 Annual Management Elect Director Kurt R. Widmer For Withhold Yes Craft Brewers Alliance Inc HOOK USA 25-May-11 06-Apr-11 Annual Management 2 Ratify Auditors For For No Rudolph Technologies, Inc. RTEC USA 25-May-11 31-Mar-11 Annual Management 1 Elect Director Aubrey C. Tobey For For No Rudolph Technologies, Inc. RTEC USA 25-May-11 31-Mar-11 Annual Management 2 Elect Director John R. Whitten For For No Rudolph Technologies, Inc. RTEC USA 25-May-11 31-Mar-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Rudolph Technologies, Inc. RTEC USA 25-May-11 31-Mar-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Rudolph Technologies, Inc. RTEC USA 25-May-11 31-Mar-11 Annual Management 5 Ratify Auditors For For No Hersha Hospitality Trust HT USA 26-May-11 31-Mar-11 Annual Management Elect Director Hasu P. Shah For For No Hersha Hospitality Trust HT USA 26-May-11 31-Mar-11 Annual Management Elect Director Eduardo S. Elsztain For Withhold Yes Hersha Hospitality Trust HT USA 26-May-11 31-Mar-11 Annual Management Elect Director Dianna F. Morgan For For No Hersha Hospitality Trust HT USA 26-May-11 31-Mar-11 Annual Management Elect Director Kiran P. Patel For For No Hersha Hospitality Trust HT USA 26-May-11 31-Mar-11 Annual Management Elect Director John M. Sabin For For No Hersha Hospitality Trust HT USA 26-May-11 31-Mar-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Hersha Hospitality Trust HT USA 26-May-11 31-Mar-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Hersha Hospitality Trust HT USA 26-May-11 31-Mar-11 Annual Management 4 Approve Omnibus Stock Plan For Against Yes Hersha Hospitality Trust HT USA 26-May-11 31-Mar-11 Annual Management 5 Ratify Auditors For For No LogMeIn, Inc. LOGM 54142L109 USA 26-May-11 01-Apr-11 Annual Management Elect Director Steven J. Benson For For No LogMeIn, Inc. LOGM 54142L109 USA 26-May-11 01-Apr-11 Annual Management Elect Director Michael J. Christenson For For No LogMeIn, Inc. LOGM 54142L109 USA 26-May-11 01-Apr-11 Annual Management 2 Ratify Auditors For Against Yes LogMeIn, Inc. LOGM 54142L109 USA 26-May-11 01-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No LogMeIn, Inc. LOGM 54142L109 USA 26-May-11 01-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Nanometrics Incorporated NANO USA 26-May-11 01-Apr-11 Annual Management Elect Director Howard A. Bain, III For For No Nanometrics Incorporated NANO USA 26-May-11 01-Apr-11 Annual Management Elect Director William G. Oldham, Ph.D. For For No Nanometrics Incorporated NANO USA 26-May-11 01-Apr-11 Annual Management Elect Director Stephen J. Smith, Ph.D. For For No Nanometrics Incorporated NANO USA 26-May-11 01-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Nanometrics Incorporated NANO USA 26-May-11 01-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Nanometrics Incorporated NANO USA 26-May-11 01-Apr-11 Annual Management 4 Amend Omnibus Stock Plan For Against Yes Nanometrics Incorporated NANO USA 26-May-11 01-Apr-11 Annual Management 5 Ratify Auditors For For No NorthStar Realty Finance Corp. NRF 66704R100 USA 26-May-11 20-Apr-11 Annual Management Elect Director C. Preston Butcher For For No NorthStar Realty Finance Corp. NRF 66704R100 USA 26-May-11 20-Apr-11 Annual Management Elect Director Stephen E. Cummings For For No NorthStar Realty Finance Corp. NRF 66704R100 USA 26-May-11 20-Apr-11 Annual Management Elect Director David T. Hamamoto For Withhold Yes NorthStar Realty Finance Corp. NRF 66704R100 USA 26-May-11 20-Apr-11 Annual Management Elect Director Judith A. Hannaway For For No NorthStar Realty Finance Corp. NRF 66704R100 USA 26-May-11 20-Apr-11 Annual Management Elect Director Oscar Junquera For For No NorthStar Realty Finance Corp. NRF 66704R100 USA 26-May-11 20-Apr-11 Annual Management Elect Director Wesley D. Minami For For No NorthStar Realty Finance Corp. NRF 66704R100 USA 26-May-11 20-Apr-11 Annual Management Elect Director Louis J. Paglia For For No NorthStar Realty Finance Corp. NRF 66704R100 USA 26-May-11 20-Apr-11 Annual Management Elect Director Sridhar Sambamurthy For For No NorthStar Realty Finance Corp. NRF 66704R100 USA 26-May-11 20-Apr-11 Annual Management 2 Ratify Auditors For For No NorthStar Realty Finance Corp. NRF 66704R100 USA 26-May-11 20-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes NorthStar Realty Finance Corp. NRF 66704R100 USA 26-May-11 20-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Sanders Morris Harris Group Inc. SMHG 80000Q104 USA 26-May-11 06-Apr-11 Annual Management 1 Elect Director George L. Ball For Withhold Yes Sanders Morris Harris Group Inc. SMHG 80000Q104 USA 26-May-11 06-Apr-11 Annual Management 2 Elect Director Richard E. Bean For For No Sanders Morris Harris Group Inc. SMHG 80000Q104 USA 26-May-11 06-Apr-11 Annual Management 3 Elect Director Diana F. Cantor For For No Sanders Morris Harris Group Inc. SMHG 80000Q104 USA 26-May-11 06-Apr-11 Annual Management 4 Elect Director Charles W. Duncan , III For For No Sanders Morris Harris Group Inc. SMHG 80000Q104 USA 26-May-11 06-Apr-11 Annual Management 5 Elect Director Ric Edelman For For No Sanders Morris Harris Group Inc. SMHG 80000Q104 USA 26-May-11 06-Apr-11 Annual Management 6 Elect Director Scott B. McClelland For For No Sanders Morris Harris Group Inc. SMHG 80000Q104 USA 26-May-11 06-Apr-11 Annual Management 7 Elect Director Ben T. Morris For For No Sanders Morris Harris Group Inc. SMHG 80000Q104 USA 26-May-11 06-Apr-11 Annual Management 8 Elect Director Albert W. Niemi, Jr. For For No Sanders Morris Harris Group Inc. SMHG 80000Q104 USA 26-May-11 06-Apr-11 Annual Management 9 Elect Director Don A. Sanders For For No Sanders Morris Harris Group Inc. SMHG 80000Q104 USA 26-May-11 06-Apr-11 Annual Management 10 Change Company Name For For No Sanders Morris Harris Group Inc. SMHG 80000Q104 USA 26-May-11 06-Apr-11 Annual Management 11 Ratify Auditors For For No Sanders Morris Harris Group Inc. SMHG 80000Q104 USA 26-May-11 06-Apr-11 Annual Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Sanders Morris Harris Group Inc. SMHG 80000Q104 USA 26-May-11 06-Apr-11 Annual Management 13 Advisory Vote on Say on Pay Frequency None One Year No Healthstream, Inc. HSTM 42222N103 USA 26-May-11 07-Apr-11 Annual Management Elect Director Jeffrey L. McLaren For Withhold Yes Healthstream, Inc. HSTM 42222N103 USA 26-May-11 07-Apr-11 Annual Management Elect Director Linda Rebrovick For For No Healthstream, Inc. HSTM 42222N103 USA 26-May-11 07-Apr-11 Annual Management Elect Director Michael Shmerling For For No Healthstream, Inc. HSTM 42222N103 USA 26-May-11 07-Apr-11 Annual Management Elect Director C. Martin Harris For For No Healthstream, Inc. HSTM 42222N103 USA 26-May-11 07-Apr-11 Annual Management Elect Director Deborah Taylor Tate For For No Healthstream, Inc. HSTM 42222N103 USA 26-May-11 07-Apr-11 Annual Management 2 Ratify Auditors For Against Yes Toreador Resources Corporation TRGL USA 31-May-11 01-Apr-11 Annual Management Elect Director Bernard de Combret For For No Toreador Resources Corporation TRGL USA 31-May-11 01-Apr-11 Annual Management Elect Director Adam Kroloff For For No Toreador Resources Corporation TRGL USA 31-May-11 01-Apr-11 Annual Management Elect Director Craig M. McKenzie For For No Toreador Resources Corporation TRGL USA 31-May-11 01-Apr-11 Annual Management Elect Director Ian Vann For Withhold Yes Toreador Resources Corporation TRGL USA 31-May-11 01-Apr-11 Annual Management Elect Director Herbert Williamson, III For For No Toreador Resources Corporation TRGL USA 31-May-11 01-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Toreador Resources Corporation TRGL USA 31-May-11 01-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Toreador Resources Corporation TRGL USA 31-May-11 01-Apr-11 Annual Management 4 Ratify Auditors For For No MediaMind Technologies Inc. MDMD 58449C100 USA 31-May-11 13-Apr-11 Annual Management Elect Director Timothy I. Maudlin For For No MediaMind Technologies Inc. MDMD 58449C100 USA 31-May-11 13-Apr-11 Annual Management Elect Director James Warner For For No MediaMind Technologies Inc. MDMD 58449C100 USA 31-May-11 13-Apr-11 Annual Management 2 Ratify Auditors For Against Yes MediaMind Technologies Inc. MDMD 58449C100 USA 31-May-11 13-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No MediaMind Technologies Inc. MDMD 58449C100 USA 31-May-11 13-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No AMB Property Corporation AMB 00163T109 USA 01-Jun-11 21-Apr-11 Special Management 1 Issue Shares in Connection with Acquisition For For No AMB Property Corporation AMB 00163T109 USA 01-Jun-11 21-Apr-11 Special Management 2 Amend Bylaws Providing for Certain Features of the Leadership Structure For For No AMB Property Corporation AMB 00163T109 USA 01-Jun-11 21-Apr-11 Special Management 3 Amend Charter of Combined Company For Against Yes AMB Property Corporation AMB 00163T109 USA 01-Jun-11 21-Apr-11 Special Management 4 Adjourn Meeting For Against Yes Hercules Technology Growth Capital, Inc. HTGC USA 01-Jun-11 18-Apr-11 Annual Management 1 Elect Director Robert P. Badavas For For No Hercules Technology Growth Capital, Inc. HTGC USA 01-Jun-11 18-Apr-11 Annual Management 2 Elect Director Joseph W. Chow For For No Hercules Technology Growth Capital, Inc. HTGC USA 01-Jun-11 18-Apr-11 Annual Management 3 Ratify Auditors For For No Hercules Technology Growth Capital, Inc. HTGC USA 01-Jun-11 18-Apr-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Hercules Technology Growth Capital, Inc. HTGC USA 01-Jun-11 18-Apr-11 Annual Management 5 Advisory Vote on Say on Pay Frequency One Year One Year No Hercules Technology Growth Capital, Inc. HTGC USA 01-Jun-11 18-Apr-11 Annual Management 6 Approve Sale of Common Stock Below Net Asset Value For For No Hercules Technology Growth Capital, Inc. HTGC USA 01-Jun-11 18-Apr-11 Annual Management 7 Approve Issuance of Warrants/Convertible Debentures For For No Hercules Technology Growth Capital, Inc. HTGC USA 01-Jun-11 18-Apr-11 Annual Management 8 Amend Omnibus Stock Plan For Against Yes Mercer International Inc. MERC USA 01-Jun-11 13-Apr-11 Annual Management Elect Director Jimmy S.H. Lee For Withhold Yes Mercer International Inc. MERC USA 01-Jun-11 13-Apr-11 Annual Management Elect Director Kenneth A. Shields For For No Mercer International Inc. MERC USA 01-Jun-11 13-Apr-11 Annual Management Elect Director William D. McCartney For For No Mercer International Inc. MERC USA 01-Jun-11 13-Apr-11 Annual Management Elect Director Guy W. Adams For For No Mercer International Inc. MERC USA 01-Jun-11 13-Apr-11 Annual Management Elect Director Eric Lauritzen For For No Mercer International Inc. MERC USA 01-Jun-11 13-Apr-11 Annual Management Elect Director Graeme A. Witts For For No Mercer International Inc. MERC USA 01-Jun-11 13-Apr-11 Annual Management Elect Director Bernard Picchi For For No Mercer International Inc. MERC USA 01-Jun-11 13-Apr-11 Annual Management Elect Director James Shepherd For For No Mercer International Inc. MERC USA 01-Jun-11 13-Apr-11 Annual Management 2 Ratify Auditors For For No Mercer International Inc. MERC USA 01-Jun-11 13-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Mercer International Inc. MERC USA 01-Jun-11 13-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Imax Corporation IMX 45245E109 Canada 01-Jun-11 04-Apr-11 Annual Management Elect Director Eric A. Demirian For For No Imax Corporation IMX 45245E109 Canada 01-Jun-11 04-Apr-11 Annual Management Elect Director David W. Leebron For For No Imax Corporation IMX 45245E109 Canada 01-Jun-11 04-Apr-11 Annual Management Elect Director Martin Pompadur For For No Imax Corporation IMX 45245E109 Canada 01-Jun-11 04-Apr-11 Annual Management Elect Director Marc A. Utay For For No Imax Corporation IMX 45245E109 Canada 01-Jun-11 04-Apr-11 Annual Management 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For No Imax Corporation IMX 45245E109 Canada 01-Jun-11 04-Apr-11 Annual Management 3 Advisory Vote on Executive Compensation Approach For For No Imax Corporation IMX 45245E109 Canada 01-Jun-11 04-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Two Years One Year Yes Transcend Services, Inc. TRCR USA 01-Jun-11 04-Apr-11 Annual Management Elect Director Joseph G. Bleser For For No Transcend Services, Inc. TRCR USA 01-Jun-11 04-Apr-11 Annual Management Elect Director Joseph P. Clayton For For No Transcend Services, Inc. TRCR USA 01-Jun-11 04-Apr-11 Annual Management Elect Director James D. Edwards For For No Transcend Services, Inc. TRCR USA 01-Jun-11 04-Apr-11 Annual Management Elect Director Larry G. Gerdes For Withhold Yes Transcend Services, Inc. TRCR USA 01-Jun-11 04-Apr-11 Annual Management Elect Director Walter S. Huff, Jr. For For No Transcend Services, Inc. TRCR USA 01-Jun-11 04-Apr-11 Annual Management Elect Director Charles E. Thoele For For No Transcend Services, Inc. TRCR USA 01-Jun-11 04-Apr-11 Annual Management 2 Amend Omnibus Stock Plan For Against Yes Transcend Services, Inc. TRCR USA 01-Jun-11 04-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Transcend Services, Inc. TRCR USA 01-Jun-11 04-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Transcend Services, Inc. TRCR USA 01-Jun-11 04-Apr-11 Annual Management 5 Ratify Auditors For For No Dynamics Research Corporation DRCO USA 01-Jun-11 08-Apr-11 Annual Management Elect Director James P. Regan For Withhold Yes Dynamics Research Corporation DRCO USA 01-Jun-11 08-Apr-11 Annual Management Elect Director Richard G. Tennant For For No Dynamics Research Corporation DRCO USA 01-Jun-11 08-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Dynamics Research Corporation DRCO USA 01-Jun-11 08-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Riverbed Technology, Inc. RVBD USA 01-Jun-11 11-Apr-11 Annual Management 1 Elect Director Michael R. Kourey For For No Riverbed Technology, Inc. RVBD USA 01-Jun-11 11-Apr-11 Annual Management 2 Elect Director Mark S. Lewis For For No Riverbed Technology, Inc. RVBD USA 01-Jun-11 11-Apr-11 Annual Management 3 Elect Director Steven McCanne For For No Riverbed Technology, Inc. RVBD USA 01-Jun-11 11-Apr-11 Annual Management 4 Ratify Auditors For For No Riverbed Technology, Inc. RVBD USA 01-Jun-11 11-Apr-11 Annual Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Riverbed Technology, Inc. RVBD USA 01-Jun-11 11-Apr-11 Annual Management 6 Advisory Vote on Say on Pay Frequency Three Years One Year Yes GeoEye, Inc. GEOY 37250W108 USA 02-Jun-11 12-Apr-11 Annual Management Elect Director James A. Abrahamson For Withhold Yes GeoEye, Inc. GEOY 37250W108 USA 02-Jun-11 12-Apr-11 Annual Management Elect Director Joseph M. Ahearn For For No GeoEye, Inc. GEOY 37250W108 USA 02-Jun-11 12-Apr-11 Annual Management Elect Director Martin C. Faga For For No GeoEye, Inc. GEOY 37250W108 USA 02-Jun-11 12-Apr-11 Annual Management Elect Director Michael F. Horn, Sr. For For No GeoEye, Inc. GEOY 37250W108 USA 02-Jun-11 12-Apr-11 Annual Management Elect Director Lawrence A. Hough For For No GeoEye, Inc. GEOY 37250W108 USA 02-Jun-11 12-Apr-11 Annual Management Elect Director Matthew M. O'Connell For For No GeoEye, Inc. GEOY 37250W108 USA 02-Jun-11 12-Apr-11 Annual Management Elect Director Roberta E. Lenczowski For For No GeoEye, Inc. GEOY 37250W108 USA 02-Jun-11 12-Apr-11 Annual Management Elect Director James M. Simon, Jr. For For No GeoEye, Inc. GEOY 37250W108 USA 02-Jun-11 12-Apr-11 Annual Management Elect Director William W. Sprague For Withhold Yes GeoEye, Inc. GEOY 37250W108 USA 02-Jun-11 12-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes GeoEye, Inc. GEOY 37250W108 USA 02-Jun-11 12-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No GeoEye, Inc. GEOY 37250W108 USA 02-Jun-11 12-Apr-11 Annual Management 4 Ratify Auditors For For No Natus Medical Incorporated BABY USA 02-Jun-11 08-Apr-11 Annual Management Elect Director Kenneth E. Ludlum For For No Natus Medical Incorporated BABY USA 02-Jun-11 08-Apr-11 Annual Management Elect Director Mark D. Michael For For No Natus Medical Incorporated BABY USA 02-Jun-11 08-Apr-11 Annual Management 2 Ratify Auditors For For No Natus Medical Incorporated BABY USA 02-Jun-11 08-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Natus Medical Incorporated BABY USA 02-Jun-11 08-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Natus Medical Incorporated BABY USA 02-Jun-11 08-Apr-11 Annual Management 5 Approve Omnibus Stock Plan For Against Yes Natus Medical Incorporated BABY USA 02-Jun-11 08-Apr-11 Annual Management 6 Approve Qualified Employee Stock Purchase Plan For For No On Assignment, Inc. ASGN USA 02-Jun-11 14-Apr-11 Annual Management Elect Director Jonathan S. Holman For For No On Assignment, Inc. ASGN USA 02-Jun-11 14-Apr-11 Annual Management Elect Director Peter T. Dameris For For No On Assignment, Inc. ASGN USA 02-Jun-11 14-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes On Assignment, Inc. ASGN USA 02-Jun-11 14-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No On Assignment, Inc. ASGN USA 02-Jun-11 14-Apr-11 Annual Management 4 Ratify Auditors For Against Yes SuccessFactors, Inc. SFSF USA 03-Jun-11 12-Apr-11 Annual Management 1 Elect Director William H. Harris, Jr. For For No SuccessFactors, Inc. SFSF USA 03-Jun-11 12-Apr-11 Annual Management 2 Elect Director William E. McGlashan, Jr. For For No SuccessFactors, Inc. SFSF USA 03-Jun-11 12-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No SuccessFactors, Inc. SFSF USA 03-Jun-11 12-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No SuccessFactors, Inc. SFSF USA 03-Jun-11 12-Apr-11 Annual Management 5 Ratify Auditors For For No CAI International, Inc. CAP 12477X106 USA 03-Jun-11 15-Apr-11 Annual Management Elect Director Marvin Dennis For For No CAI International, Inc. CAP 12477X106 USA 03-Jun-11 15-Apr-11 Annual Management Elect Director Gary Sawka For For No CAI International, Inc. CAP 12477X106 USA 03-Jun-11 15-Apr-11 Annual Management Elect Director Victor Garcia For Withhold Yes CAI International, Inc. CAP 12477X106 USA 03-Jun-11 15-Apr-11 Annual Management 2 Ratify Auditors For For No CAI International, Inc. CAP 12477X106 USA 03-Jun-11 15-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes CAI International, Inc. CAP 12477X106 USA 03-Jun-11 15-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No CAI International, Inc. CAP 12477X106 USA 03-Jun-11 15-Apr-11 Annual Management 5 Amend Omnibus Stock Plan For Against Yes Alliance Data Systems Corporation ADS USA 07-Jun-11 08-Apr-11 Annual Management Elect Director Bruce K. Anderson For For No Alliance Data Systems Corporation ADS USA 07-Jun-11 08-Apr-11 Annual Management Elect Director Roger H. Ballou For For No Alliance Data Systems Corporation ADS USA 07-Jun-11 08-Apr-11 Annual Management Elect Director E. Linn Draper, Jr. For For No Alliance Data Systems Corporation ADS USA 07-Jun-11 08-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Alliance Data Systems Corporation ADS USA 07-Jun-11 08-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Alliance Data Systems Corporation ADS USA 07-Jun-11 08-Apr-11 Annual Management 4 Ratify Auditors For Against Yes GeoResources, Inc. GEOI USA 07-Jun-11 19-Apr-11 Annual Management Elect Director Frank A. Lodzinski For Withhold Yes GeoResources, Inc. GEOI USA 07-Jun-11 19-Apr-11 Annual Management Elect Director Collis P. Chandler, III For For No GeoResources, Inc. GEOI USA 07-Jun-11 19-Apr-11 Annual Management Elect Director Jay F. Joliat For Withhold Yes GeoResources, Inc. GEOI USA 07-Jun-11 19-Apr-11 Annual Management Elect Director Bryant W. Seaman, III For For No GeoResources, Inc. GEOI USA 07-Jun-11 19-Apr-11 Annual Management Elect Director Michael A. Vlasic For For No GeoResources, Inc. GEOI USA 07-Jun-11 19-Apr-11 Annual Management Elect Director Nick L. Voller For Withhold Yes GeoResources, Inc. GEOI USA 07-Jun-11 19-Apr-11 Annual Management Elect Director Donald J. Whelley For Withhold Yes GeoResources, Inc. GEOI USA 07-Jun-11 19-Apr-11 Annual Management 2 Amend Omnibus Stock Plan For Against Yes GeoResources, Inc. GEOI USA 07-Jun-11 19-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No GeoResources, Inc. GEOI USA 07-Jun-11 19-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency One Year One Year No Targacept, Inc. TRGT 87611R306 USA 08-Jun-11 12-Apr-11 Annual Management Elect Director M. James Barrett For For No Targacept, Inc. TRGT 87611R306 USA 08-Jun-11 12-Apr-11 Annual Management Elect Director Julia R. Brown For For No Targacept, Inc. TRGT 87611R306 USA 08-Jun-11 12-Apr-11 Annual Management Elect Director J. Donald DeBethizy For For No Targacept, Inc. TRGT 87611R306 USA 08-Jun-11 12-Apr-11 Annual Management Elect Director John P. Richard For For No Targacept, Inc. TRGT 87611R306 USA 08-Jun-11 12-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Targacept, Inc. TRGT 87611R306 USA 08-Jun-11 12-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Targacept, Inc. TRGT 87611R306 USA 08-Jun-11 12-Apr-11 Annual Management 4 Ratify Auditors For Against Yes BSQUARE CORPORATION BSQR 11776U300 USA 08-Jun-11 22-Apr-11 Annual Management Elect Director Brian T. Crowley For For No BSQUARE CORPORATION BSQR 11776U300 USA 08-Jun-11 22-Apr-11 Annual Management 2 Ratify Auditors For For No Northern Oil and Gas, Inc. NOG USA 08-Jun-11 27-Apr-11 Annual Management Elect Director Michael L. Reger For Withhold Yes Northern Oil and Gas, Inc. NOG USA 08-Jun-11 27-Apr-11 Annual Management Elect Director Ryan R. Gilbertson For For No Northern Oil and Gas, Inc. NOG USA 08-Jun-11 27-Apr-11 Annual Management Elect Director Robert Grabb For For No Northern Oil and Gas, Inc. NOG USA 08-Jun-11 27-Apr-11 Annual Management Elect Director Jack King For For No Northern Oil and Gas, Inc. NOG USA 08-Jun-11 27-Apr-11 Annual Management Elect Director Lisa Bromiley Meier For For No Northern Oil and Gas, Inc. NOG USA 08-Jun-11 27-Apr-11 Annual Management Elect Director Loren J. O'Toole For For No Northern Oil and Gas, Inc. NOG USA 08-Jun-11 27-Apr-11 Annual Management Elect Director Carter Stewart For For No Northern Oil and Gas, Inc. NOG USA 08-Jun-11 27-Apr-11 Annual Management 2 Ratify Auditors For For No Northern Oil and Gas, Inc. NOG USA 08-Jun-11 27-Apr-11 Annual Management 3 Amend Omnibus Stock Plan For Against Yes Northern Oil and Gas, Inc. NOG USA 08-Jun-11 27-Apr-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Northern Oil and Gas, Inc. NOG USA 08-Jun-11 27-Apr-11 Annual Management 5 Advisory Vote on Say on Pay Frequency One Year One Year No UFP Technologies, Inc. UFPT USA 08-Jun-11 22-Apr-11 Annual Management Elect Director David K. Stevenson For For No UFP Technologies, Inc. UFPT USA 08-Jun-11 22-Apr-11 Annual Management Elect Director Robert W. Pierce, Jr. For Withhold Yes UFP Technologies, Inc. UFPT USA 08-Jun-11 22-Apr-11 Annual Management 2 Ratify Auditors For For No UFP Technologies, Inc. UFPT USA 08-Jun-11 22-Apr-11 Annual Management 3 Amend Omnibus Stock Plan For Against Yes UFP Technologies, Inc. UFPT USA 08-Jun-11 22-Apr-11 Annual Management 4 Adjourn Meeting For Against Yes Zix Corporation ZIXI 98974P100 USA 08-Jun-11 11-Apr-11 Annual Management Elect Director Robert C. Hausmann For For No Zix Corporation ZIXI 98974P100 USA 08-Jun-11 11-Apr-11 Annual Management Elect Director James S. Marston For For No Zix Corporation ZIXI 98974P100 USA 08-Jun-11 11-Apr-11 Annual Management Elect Director Maribess L. Miller For For No Zix Corporation ZIXI 98974P100 USA 08-Jun-11 11-Apr-11 Annual Management Elect Director Antonio R. Sanchez, III For For No Zix Corporation ZIXI 98974P100 USA 08-Jun-11 11-Apr-11 Annual Management Elect Director Richard D. Spurr For Withhold Yes Zix Corporation ZIXI 98974P100 USA 08-Jun-11 11-Apr-11 Annual Management 2 Ratify Auditors For For No Zix Corporation ZIXI 98974P100 USA 08-Jun-11 11-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Zix Corporation ZIXI 98974P100 USA 08-Jun-11 11-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Zix Corporation ZIXI 98974P100 USA 08-Jun-11 11-Apr-11 Annual Management 5 Change State of Incorporation [from Texas to Delaware] For Against Yes LHC Group, Inc. LHCG 50187A107 USA 09-Jun-11 18-Apr-11 Annual Management Elect Director Keith G. Myers For Withhold Yes LHC Group, Inc. LHCG 50187A107 USA 09-Jun-11 18-Apr-11 Annual Management Elect Director Ted W. Hoyt For For No LHC Group, Inc. LHCG 50187A107 USA 09-Jun-11 18-Apr-11 Annual Management Elect Director George A. Lewis For For No LHC Group, Inc. LHCG 50187A107 USA 09-Jun-11 18-Apr-11 Annual Management 2 Ratify Auditors For For No LHC Group, Inc. LHCG 50187A107 USA 09-Jun-11 18-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No LHC Group, Inc. LHCG 50187A107 USA 09-Jun-11 18-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Krispy Kreme Doughnuts, Inc. KKD USA 14-Jun-11 15-Apr-11 Annual Management Elect Director C. Stephen Lynn For Withhold Yes Krispy Kreme Doughnuts, Inc. KKD USA 14-Jun-11 15-Apr-11 Annual Management Elect Director Michael H. Sutton For Withhold Yes Krispy Kreme Doughnuts, Inc. KKD USA 14-Jun-11 15-Apr-11 Annual Management Elect Director Lizanne Thomas For Withhold Yes Krispy Kreme Doughnuts, Inc. KKD USA 14-Jun-11 15-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Krispy Kreme Doughnuts, Inc. KKD USA 14-Jun-11 15-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency One Year One Year No Krispy Kreme Doughnuts, Inc. KKD USA 14-Jun-11 15-Apr-11 Annual Management 4 Ratify Auditors For Against Yes Natural Gas Services Group, Inc. NGS 63886Q109 USA 14-Jun-11 18-Apr-11 Annual Management Elect Director Gene A. Strasheim For For No Natural Gas Services Group, Inc. NGS 63886Q109 USA 14-Jun-11 18-Apr-11 Annual Management Elect Director Kenneth V. Huseman For For No Natural Gas Services Group, Inc. NGS 63886Q109 USA 14-Jun-11 18-Apr-11 Annual Management Elect Director Charles G. Curtis For For No Natural Gas Services Group, Inc. NGS 63886Q109 USA 14-Jun-11 18-Apr-11 Annual Management Elect Director Stephen C. Taylor For Withhold Yes Natural Gas Services Group, Inc. NGS 63886Q109 USA 14-Jun-11 18-Apr-11 Annual Management 2 Ratify Auditors For For No Natural Gas Services Group, Inc. NGS 63886Q109 USA 14-Jun-11 18-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Natural Gas Services Group, Inc. NGS 63886Q109 USA 14-Jun-11 18-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes LeMaitre Vascular, Inc. LMAT USA 14-Jun-11 18-Apr-11 Annual Management Elect Director Russell D. Hays For For No LeMaitre Vascular, Inc. LMAT USA 14-Jun-11 18-Apr-11 Annual Management Elect Director George D. LeMaitre, M.D. For Withhold Yes LeMaitre Vascular, Inc. LMAT USA 14-Jun-11 18-Apr-11 Annual Management Elect Director William N. Thorndike, Jr. For For No LeMaitre Vascular, Inc. LMAT USA 14-Jun-11 18-Apr-11 Annual Management 2 Ratify Auditors For Against Yes Metropolitan Health Networks, Inc. MDF USA 14-Jun-11 26-Apr-11 Annual Management Elect Director Michael M. Earley For Withhold Yes Metropolitan Health Networks, Inc. MDF USA 14-Jun-11 26-Apr-11 Annual Management Elect Director Arthur D. Kowaloff For For No Metropolitan Health Networks, Inc. MDF USA 14-Jun-11 26-Apr-11 Annual Management Elect Director Michael E. Cahr For For No Metropolitan Health Networks, Inc. MDF USA 14-Jun-11 26-Apr-11 Annual Management Elect Director Casey L. Gunnell For For No Metropolitan Health Networks, Inc. MDF USA 14-Jun-11 26-Apr-11 Annual Management Elect Director Richard A. Franco, Sr. For For No Metropolitan Health Networks, Inc. MDF USA 14-Jun-11 26-Apr-11 Annual Management Elect Director Mark D. Stolper For For No Metropolitan Health Networks, Inc. MDF USA 14-Jun-11 26-Apr-11 Annual Management Elect Director John S. Watts, Jr. For For No Metropolitan Health Networks, Inc. MDF USA 14-Jun-11 26-Apr-11 Annual Management 2 Ratify Auditors For For No Metropolitan Health Networks, Inc. MDF USA 14-Jun-11 26-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Metropolitan Health Networks, Inc. MDF USA 14-Jun-11 26-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Metropolitan Health Networks, Inc. MDF USA 14-Jun-11 26-Apr-11 Annual Management 5 Amend Omnibus Stock Plan For Against Yes Stamps.com Inc. STMP USA 15-Jun-11 21-Apr-11 Annual Management Elect Director Kenneth McBride For Withhold Yes Stamps.com Inc. STMP USA 15-Jun-11 21-Apr-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Stamps.com Inc. STMP USA 15-Jun-11 21-Apr-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Stamps.com Inc. STMP USA 15-Jun-11 21-Apr-11 Annual Management 4 Ratify Auditors For Against Yes Sabra Health Care REIT, Inc. SBRA 78573L106 USA 16-Jun-11 22-Apr-11 Annual Management 1 Elect Director Craig A. Barbarosh For For No Sabra Health Care REIT, Inc. SBRA 78573L106 USA 16-Jun-11 22-Apr-11 Annual Management 2 Elect Director Robert A. Ettl For For No Sabra Health Care REIT, Inc. SBRA 78573L106 USA 16-Jun-11 22-Apr-11 Annual Management 3 Elect Director Michael J. Foster For For No Sabra Health Care REIT, Inc. SBRA 78573L106 USA 16-Jun-11 22-Apr-11 Annual Management 4 Elect Director Richard K. Matros For Against Yes Sabra Health Care REIT, Inc. SBRA 78573L106 USA 16-Jun-11 22-Apr-11 Annual Management 5 Elect Director Milton J. Walters For For No Sabra Health Care REIT, Inc. SBRA 78573L106 USA 16-Jun-11 22-Apr-11 Annual Management 6 Ratify Auditors For For No Sabra Health Care REIT, Inc. SBRA 78573L106 USA 16-Jun-11 22-Apr-11 Annual Management 7 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Sabra Health Care REIT, Inc. SBRA 78573L106 USA 16-Jun-11 22-Apr-11 Annual Management 8 Advisory Vote on Say on Pay Frequency One Year One Year No Tornier NV TRNX N87237108 Netherlands 16-Jun-11 19-May-11 Annual Management 1a Elect Pascal E.R. Girin as Director For For No Tornier NV TRNX N87237108 Netherlands 16-Jun-11 19-May-11 Annual Management 1b Elect Alain Tornier as Director For Against Yes Tornier NV TRNX N87237108 Netherlands 16-Jun-11 19-May-11 Annual Management 1c Elect Elizabeth H. Weatherman as Director For Against Yes Tornier NV TRNX N87237108 Netherlands 16-Jun-11 19-May-11 Annual Management 2 Ratify Ernst & Young as Auditors For For No Tornier NV TRNX N87237108 Netherlands 16-Jun-11 19-May-11 Annual Management 3 Advisory Vote to Approve Remuneration of Executives For For No Tornier NV TRNX N87237108 Netherlands 16-Jun-11 19-May-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Tornier NV TRNX N87237108 Netherlands 16-Jun-11 19-May-11 Annual Management 5 Approve Financial Statements and Statutory Reports For For No Tornier NV TRNX N87237108 Netherlands 16-Jun-11 19-May-11 Annual Management 6 Approve Discharge of Board of Directors For For No Tornier NV TRNX N87237108 Netherlands 16-Jun-11 19-May-11 Annual Management 7 Other Business (Non-Voting) No Internap Network Services Corporation INAP 45885A300 USA 16-Jun-11 22-Apr-11 Annual Management Elect Director Daniel C. Stanzione For For No Internap Network Services Corporation INAP 45885A300 USA 16-Jun-11 22-Apr-11 Annual Management Elect Director Debora J. Wilson For For No Internap Network Services Corporation INAP 45885A300 USA 16-Jun-11 22-Apr-11 Annual Management 2 Amend Omnibus Stock Plan For Against Yes Internap Network Services Corporation INAP 45885A300 USA 16-Jun-11 22-Apr-11 Annual Management 3 Ratify Auditors For Against Yes Internap Network Services Corporation INAP 45885A300 USA 16-Jun-11 22-Apr-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Internap Network Services Corporation INAP 45885A300 USA 16-Jun-11 22-Apr-11 Annual Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Verint Systems Inc. VRNT 92343X100 USA 16-Jun-11 25-Apr-11 Annual Management Elect Director Paul D. Baker For Withhold Yes Verint Systems Inc. VRNT 92343X100 USA 16-Jun-11 25-Apr-11 Annual Management Elect Director Dan Bodner For Withhold Yes Verint Systems Inc. VRNT 92343X100 USA 16-Jun-11 25-Apr-11 Annual Management Elect Director John Bunyan For Withhold Yes Verint Systems Inc. VRNT 92343X100 USA 16-Jun-11 25-Apr-11 Annual Management Elect Director Charles Burdick For Withhold Yes Verint Systems Inc. VRNT 92343X100 USA 16-Jun-11 25-Apr-11 Annual Management Elect Director Victor A. DeMarines For Withhold Yes Verint Systems Inc. VRNT 92343X100 USA 16-Jun-11 25-Apr-11 Annual Management Elect Director Larry Myers For For No Verint Systems Inc. VRNT 92343X100 USA 16-Jun-11 25-Apr-11 Annual Management Elect Director Howard Safir For Withhold Yes Verint Systems Inc. VRNT 92343X100 USA 16-Jun-11 25-Apr-11 Annual Management Elect Director Shefali Shah For Withhold Yes Verint Systems Inc. VRNT 92343X100 USA 16-Jun-11 25-Apr-11 Annual Management 2 Ratify Auditors For For No Verint Systems Inc. VRNT 92343X100 USA 16-Jun-11 25-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Verint Systems Inc. VRNT 92343X100 USA 16-Jun-11 25-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Verint Systems Inc. VRNT 92343X100 USA 16-Jun-11 25-Apr-11 Annual Management 5 Other Business For Against Yes Internet Capital Group, Inc. ICGE 46059C205 USA 17-Jun-11 21-Apr-11 Annual Management Elect Director David J. Adelman For For No Internet Capital Group, Inc. ICGE 46059C205 USA 17-Jun-11 21-Apr-11 Annual Management Elect Director Walter W. Buckley, III For Withhold Yes Internet Capital Group, Inc. ICGE 46059C205 USA 17-Jun-11 21-Apr-11 Annual Management Elect Director Michael J. Hagan For For No Internet Capital Group, Inc. ICGE 46059C205 USA 17-Jun-11 21-Apr-11 Annual Management Elect Director Philip J. Ringo For For No Internet Capital Group, Inc. ICGE 46059C205 USA 17-Jun-11 21-Apr-11 Annual Management 2 Ratify Auditors For Against Yes Internet Capital Group, Inc. ICGE 46059C205 USA 17-Jun-11 21-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Internet Capital Group, Inc. ICGE 46059C205 USA 17-Jun-11 21-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Internet Capital Group, Inc. ICGE 46059C205 USA 17-Jun-11 21-Apr-11 Annual Management 5 Change Company Name For For No Kforce Inc. KFRC USA 21-Jun-11 18-Apr-11 Annual Management Elect Director John N. Allred For For No Kforce Inc. KFRC USA 21-Jun-11 18-Apr-11 Annual Management Elect Director Richard M. Cocchiaro For Withhold Yes Kforce Inc. KFRC USA 21-Jun-11 18-Apr-11 Annual Management Elect Director A. Gordon Tunstall For For No Kforce Inc. KFRC USA 21-Jun-11 18-Apr-11 Annual Management 2 Ratify Auditors For Against Yes Kforce Inc. KFRC USA 21-Jun-11 18-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Kforce Inc. KFRC USA 21-Jun-11 18-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes First Cash Financial Services, Inc FCFS 31942D107 USA 22-Jun-11 25-Apr-11 Annual Management Elect Director Mikel D. Faulkner For For No First Cash Financial Services, Inc FCFS 31942D107 USA 22-Jun-11 25-Apr-11 Annual Management Elect Director Randel G. Owen For For No First Cash Financial Services, Inc FCFS 31942D107 USA 22-Jun-11 25-Apr-11 Annual Management 2 Ratify Auditors For For No First Cash Financial Services, Inc FCFS 31942D107 USA 22-Jun-11 25-Apr-11 Annual Management 3 Approve Omnibus Stock Plan For Against Yes First Cash Financial Services, Inc FCFS 31942D107 USA 22-Jun-11 25-Apr-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes First Cash Financial Services, Inc FCFS 31942D107 USA 22-Jun-11 25-Apr-11 Annual Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Chico's FAS, Inc. CHS USA 23-Jun-11 25-Apr-11 Annual Management 1 Elect Director John J. Mahoney For For No Chico's FAS, Inc. CHS USA 23-Jun-11 25-Apr-11 Annual Management 2 Elect Director David F. Walker For For No Chico's FAS, Inc. CHS USA 23-Jun-11 25-Apr-11 Annual Management 3 Elect Director Stephen E. Watson For For No Chico's FAS, Inc. CHS USA 23-Jun-11 25-Apr-11 Annual Management 4 Amend Qualified Employee Stock Purchase Plan For For No Chico's FAS, Inc. CHS USA 23-Jun-11 25-Apr-11 Annual Management 5 Ratify Auditors For Against Yes Chico's FAS, Inc. CHS USA 23-Jun-11 25-Apr-11 Annual Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Chico's FAS, Inc. CHS USA 23-Jun-11 25-Apr-11 Annual Management 7 Advisory Vote on Say on Pay Frequency One Year One Year No Guess?, Inc. GES USA 23-Jun-11 05-May-11 Annual Management Elect Director Kay Isaacson-Leibowitz For Withhold Yes Guess?, Inc. GES USA 23-Jun-11 05-May-11 Annual Management Elect Director Maurice Marciano For Withhold Yes Guess?, Inc. GES USA 23-Jun-11 05-May-11 Annual Management Elect Director Alex Yemenidjian For Withhold Yes Guess?, Inc. GES USA 23-Jun-11 05-May-11 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Guess?, Inc. GES USA 23-Jun-11 05-May-11 Annual Management 3 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Guess?, Inc. GES USA 23-Jun-11 05-May-11 Annual Management 4 Ratify Auditors For For No Hornbeck Offshore Services, Inc. HOS USA 23-Jun-11 25-Apr-11 Annual Management Elect Director Todd M. Hornbeck For Withhold Yes Hornbeck Offshore Services, Inc. HOS USA 23-Jun-11 25-Apr-11 Annual Management Elect Director Patricia B. Melcher For For No Hornbeck Offshore Services, Inc. HOS USA 23-Jun-11 25-Apr-11 Annual Management 2 Ratify Auditors For Against Yes Hornbeck Offshore Services, Inc. HOS USA 23-Jun-11 25-Apr-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Hornbeck Offshore Services, Inc. HOS USA 23-Jun-11 25-Apr-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Pernix Therapeutics Holdings, Inc. PTX 71426V108 USA 23-Jun-11 25-Apr-11 Annual Management 1 Elect Director Michael C. Pearce For Against Yes Pernix Therapeutics Holdings, Inc. PTX 71426V108 USA 23-Jun-11 25-Apr-11 Annual Management 2 Elect Director Cooper C. Collins For Against Yes Pernix Therapeutics Holdings, Inc. PTX 71426V108 USA 23-Jun-11 25-Apr-11 Annual Management 3 Elect Director Anthem Blanchard For For No Pernix Therapeutics Holdings, Inc. PTX 71426V108 USA 23-Jun-11 25-Apr-11 Annual Management 4 Elect Director Jan H. Loeb For For No Pernix Therapeutics Holdings, Inc. PTX 71426V108 USA 23-Jun-11 25-Apr-11 Annual Management 5 Elect Director James E. Smith, Jr. For For No Pernix Therapeutics Holdings, Inc. PTX 71426V108 USA 23-Jun-11 25-Apr-11 Annual Management 6 Amend Omnibus Stock Plan For Against Yes Pernix Therapeutics Holdings, Inc. PTX 71426V108 USA 23-Jun-11 25-Apr-11 Annual Management 7 Ratify Auditors For For No Crocs, Inc. CROX USA 28-Jun-11 29-Apr-11 Annual Management Elect Director Thomas J. Smach For For No Crocs, Inc. CROX USA 28-Jun-11 29-Apr-11 Annual Management Elect Director John P. McCarvel For For No Crocs, Inc. CROX USA 28-Jun-11 29-Apr-11 Annual Management 2 Ratify Auditors For For No Crocs, Inc. CROX USA 28-Jun-11 29-Apr-11 Annual Management 3 Amend Omnibus Stock Plan For Against Yes Crocs, Inc. CROX USA 28-Jun-11 29-Apr-11 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For No Crocs, Inc. CROX USA 28-Jun-11 29-Apr-11 Annual Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Yes Material Sciences Corporation MASC USA 30-Jun-11 06-May-11 Annual Management Elect Director Terry L. Bernander For For No Material Sciences Corporation MASC USA 30-Jun-11 06-May-11 Annual Management Elect Director Frank L. Hohmann, III For For No Material Sciences Corporation MASC USA 30-Jun-11 06-May-11 Annual Management Elect Director Samuel Licavoli For For No Material Sciences Corporation MASC USA 30-Jun-11 06-May-11 Annual Management Elect Director Patrick J. McDonnell For For No Material Sciences Corporation MASC USA 30-Jun-11 06-May-11 Annual Management Elect Director Clifford D. Nastas For For No Material Sciences Corporation MASC USA 30-Jun-11 06-May-11 Annual Management Elect Director John P. Reilly For For No Material Sciences Corporation MASC USA 30-Jun-11 06-May-11 Annual Management Elect Director Dominick J. Schiano For For No Material Sciences Corporation MASC USA 30-Jun-11 06-May-11 Annual Management 2 Ratify Auditors For Against Yes SciClone Pharmaceuticals, Inc. SCLN 80862K104 USA 30-Jun-11 26-May-11 Annual Management Elect Director Jon S. Saxe For For No SciClone Pharmaceuticals, Inc. SCLN 80862K104 USA 30-Jun-11 26-May-11 Annual Management Elect Director Friedhelm Blobel For Withhold Yes SciClone Pharmaceuticals, Inc. SCLN 80862K104 USA 30-Jun-11 26-May-11 Annual Management Elect Director Peter Barrett For For No SciClone Pharmaceuticals, Inc. SCLN 80862K104 USA 30-Jun-11 26-May-11 Annual Management Elect Director Richard J. Hawkins For For No SciClone Pharmaceuticals, Inc. SCLN 80862K104 USA 30-Jun-11 26-May-11 Annual Management Elect Director Trevor M. Jones For For No SciClone Pharmaceuticals, Inc. SCLN 80862K104 USA 30-Jun-11 26-May-11 Annual Management Elect Director Gregg A. Lapointe For For No SciClone Pharmaceuticals, Inc. SCLN 80862K104 USA 30-Jun-11 26-May-11 Annual Management Elect Director Ira D. Lawrence For Withhold Yes SciClone Pharmaceuticals, Inc. SCLN 80862K104 USA 30-Jun-11 26-May-11 Annual Management Elect Director Mark Lotter For Withhold Yes SciClone Pharmaceuticals, Inc. SCLN 80862K104 USA 30-Jun-11 26-May-11 Annual Management 2 Increase Authorized Common Stock For For No SciClone Pharmaceuticals, Inc. SCLN 80862K104 USA 30-Jun-11 26-May-11 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For No SciClone Pharmaceuticals, Inc. SCLN 80862K104 USA 30-Jun-11 26-May-11 Annual Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Yes SciClone Pharmaceuticals, Inc. SCLN 80862K104 USA 30-Jun-11 26-May-11 Annual Management 5 Ratify Auditors For Against Yes Nova Measuring Instruments Ltd. NVMI M7516K103 Israel 30-Jun-11 26-May-11 Annual Management 1 Ratify Joint Auditors For For No Nova Measuring Instruments Ltd. NVMI M7516K103 Israel 30-Jun-11 26-May-11 Annual Management 2 Amend Articles For Against Yes Nova Measuring Instruments Ltd. NVMI M7516K103 Israel 30-Jun-11 26-May-11 Annual Management Elect Michael Brunstein as Director For For No Nova Measuring Instruments Ltd. NVMI M7516K103 Israel 30-Jun-11 26-May-11 Annual Management Elect Alon Dumanis as Director For For No Nova Measuring Instruments Ltd. NVMI M7516K103 Israel 30-Jun-11 26-May-11 Annual Management Elect Avi Cohen as Director For For No Nova Measuring Instruments Ltd. NVMI M7516K103 Israel 30-Jun-11 26-May-11 Annual Management 4 Elect Dan Falk as External Director For For No Nova Measuring Instruments Ltd. NVMI M7516K103 Israel 30-Jun-11 26-May-11 Annual Management 4a Indicate If You are a Controlling Shareholder None Against No Nova Measuring Instruments Ltd. NVMI M7516K103 Israel 30-Jun-11 26-May-11 Annual Management 5 Amend Director Indemnification Agreements For For No SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Pear Tree Funds (Registrant) By:/s/ Willard L. Umphrey Willard L. Umphrey, President Date:August 10, 2011
